                Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 1 of 44 PageID 169

                                                                                     Page 1                                                             Page 3
                                          UNITED STATE DISTRICT COURT                          1                       INDEX
                                          MIDDLE DISTRICT OF FLORIDA                           2       TESTIMONY OF CRAIG CUNNINGHAM:                   PAGE
                                            TAMPA DIVISION                                     3       Direct Examination by Mr. O'donnell          5
                                         CASE NO. 8:18-CV-00919-SCB-TGW                        4       Certificate of Reporter                170
                                                                                               5       Certificate of Oath                   171
                                                                                               6       Errata Sheet                        172
                                 CRAIG CUNNINGHAM,                                             7       Letter to Deponent                     173
                                      Plaintiff,                                               8                       -----
                                 -vs-                                                          9
                                 HEALTH PLAN INTERMEDIARIES                                                        EXHIB ITS
                                 HOLDINGS, LLC d/b/a HEALTH                                   10
                                 INSURANCE INNOVATIONS; and                                            EXHIBIT NUMBER                           PAGE
                                                                                              11
                                 DOES 1-100,
                                                                                                        Exhibit Number 1                       64
                                                                                              12          Second Amended Complaint
                                       Defendants.
                                                                                              13        Exhibit Number 2                      141
                                                                                                          Plaintiff's Response to Defendant's
                                 ___________________________/                                 14          First Set of Requests to Production
                                                                                              15        Exhibit Number 3                      143
                                 DEPOSITION OF:        CRAIG CUNNINGHAM                                   Exhibit A to Plaintiff's Production
                                 DATE TAKEN:          Thursday, April 11, 2019                16
                                 TIME:          10:12 a.m. to 3:26 p.m.                                 Exhibit Number 4                      143
                                 PLACE:          Greenspoon Marder LLP                        17          Exhibit B to Plaintiff's Production
                                            401 East Jackson Street                           18        Exhibit Number 5                      143
                                            Suite 825                                                     Exhibit C to Plaintiff's Production
                                            Tampa, Florida                                    19
                                                                                                        Exhibit Number 6                      151
                                 REPORTED BY:         Niki Noojin, Professional               20          Exhibit D to Plaintiff's Production
                                           Court Reporter                                     21        Exhibit Number 7                      151
                                           Notary Public                                                  Exhibit E to Plaintiff's Production
                                           State of Florida at Large                          22
                                                                                                        Exhibit Number 8                      155
                                                                                              23          Exhibit F to Plaintiff's Production
                                                                                              24        Exhibit Number 9                      159
                                                                                                          Exhibit G to Plaintiff's Production
                                                                                              25



                                                                                     Page 2                                                             Page 4
                           1    APPEARANCES:                                                       1         Exhibit Number 10                                 160
                           2    KELSEY L. KUBERKA, ESQUIRE
                                  Law Offices of Todd M. Friedman, P.C.                                        List of calls, Bates PL 001136
                           3      21550 Oxnard Street                                          2               through PL 001141
                                  Suite 780
                           4      Woodland Hills, California 91367-7104                        3
                                  866.598.5042                                                 4
                           5      kelsey.kuberka@toddflaw.com
                           6         Appearing on behalf of the Plaintiff                      5
                           7                                                                   6
                                GARRY W. O'DONNELL, ESQUIRE
                           8    DARIEL J. ABRAHAMY, ESQUIRE
                                                                                               7
                                DAVID A. SCHNOBRICK, ESQUIRE (Appearing Telephonically)        8
                           9      Greenspoon Marder LLP
                                  2255 Glades Road
                                                                                               9
                          10      Suite 400-E                                                 10
                                  Boca Raton, Florida 33431
                          11      561.994.2212
                                                                                              11
                                  garry.odonnell@gmlaw.com                                    12
                          12      dariel.abrahamy@gmlaw.com                                   13
                                  david.schnobrick@gmlaw.com
                          13                                                                  14
                                     Appearing on behalf of the Defendant,                    15
                          14         Health Plan Intermediaries Holdings, LLC
                          15                                                                  16
                                JANIS ROSENTHAL, ESQUIRE                                      17
                          16      Regulatory Counsel, Vice President Legal Affairs
                                  15438 N. Florida Avenue                                     18
                          17      Suite 201                                                   19
                                  Tampa, Florida 33613
                          18      Jrosenthal@hliquote.com                                     20
                          19                                                                  21
                          20
                          21                                                                  22
                          22                                                                  23
                          23
                          24                                                                  24
                          25                                                                  25


                                                                                                                                 1 (Pages 1 to 4)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                                      6bc4a1e8-ceaf-4c3b-9d30-766227abed87
                Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 2 of 44 PageID 170

                                                                                      Page 5                                                        Page 7
                            1           THE REPORTER: Would you raise your right               1    because it's hard for the court reporter to take down
                            2        hand, please, sir.                                        2    "um-hum" or "hum-um." So if you could say "yes" or "no"
                            3           Do you solemnly swear the testimony you are            3    and articulate your responses that would be helpful.
                            4        about to give will be the truth, the whole truth,         4       A Sure.
                            5        and nothing but the truth?                                5       Q Okay. Mr. Cunningham, what's your residential
                            6           THE WITNESS: I do.                                     6    address?
                            7                  CRAIG CUNNINGHAM,                               7       A It's 3000 Custer Road, Plano, Texas 75075.
                            8     having been first duly sworn, was examined and testified     8       Q How long have you lived at that address?
                            9     upon his oath as follows:                                    9       A I've been in Plano for several years.
                          10                  DIRECT EXAMINATION                               10      Q So beginning what year?
                          11      BY MR. O'DONNELL:                                            11      A I'm not sure. I think it was 2018, 2017,
                          12         Q Can you provide us with your full name,                 12   several years.
                          13      please?                                                      13      Q 2017 or 2018?
                          14         A Craig Ruselmani Cunningham.                             14      A Yes.
                          15         Q Middle initial [sic] Russell?                           15      Q Okay. And before that, Mr. Cunningham, where
                          16         A Ruselmani.                                              16   did you reside?
                          17         Q Manny, M-A-N-N-Y?                                       17      A In Dallas.
                          18         A M-A-N-I.                                                18      Q What address?
                          19         Q M-A-N-I?                                                19      A 9914 Crystal Valley Way.
                          20         A M-A-N-I.                                                20      Q And that's in Dallas, Texas?
                          21         Q Okay. So it's Russell -- it's Craig --                  21      A Yes.
                          22         A Ruselmani Cunningham.                                   22      Q What years did you live there?
                          23         Q Cunningham. Okay.                                       23      A It was before that for six months, nine
                          24            Well, good morning, Mr. Cunningham. My name            24   months, something like that.
                          25      is Garry O'Donnell. I'm an attorney that represents          25      Q Six to nine months?


                                                                                      Page 6                                                        Page 8
                            1     Health Insurance Innovations. It's the company that           1       A Yes.
                            2     you've sued in this lawsuit, and next to me is Dariel         2       Q So would that have been in 2017 or 2018?
                            3     Abrahamy, who is my partner. And you're here today for        3       A 2017 or 2016.
                            4     your deposition.                                              4       Q And before the Dallas address, where did you
                            5           Have you had a deposition taken before?                 5   live?
                            6        A I've had a few.                                          6       A In Nashville, Tennessee.
                            7        Q Okay. Are you familiar with the process?                 7       Q What address, sir?
                            8        A I am.                                                    8       A 4120 Nolensville Pike.
                            9        Q All right. Do you feel comfortable enough to             9       Q And that was in Nashville, Tennessee?
                          10      participate today in a deposition?                           10       A Correct.
                          11         A Sure.                                                   11       Q How long did you live there?
                          12         Q And any conditions or medications that might            12       A About a year or so.
                          13      affect your testimony here today?                            13       Q So in 2016?
                          14         A I don't think so.                                       14       A Maybe '15 through part of '16.
                          15         Q Okay. And I see you've brought your attorney            15       Q And then before the Dallas address, where did
                          16      with you?                                                    16   you live?
                          17         A Yes.                                                    17       A I think you already asked that.
                          18         Q Okay. First of all, if you need a comfort               18       Q Before the Nashville address?
                          19      break or anything, just let us know. It's not an             19       A Oh, okay. I lived in Nashville for several
                          20      endurance test.                                              20   years.
                          21         A Okay.                                                   21       Q For 2015 to 2016?
                          22         Q And though one rule is -- that's important is           22       A In Nashville probably going back to 2011.
                          23      try to -- and I violate this all the time myself, but        23       Q Okay. So prior to the 4120 -- Nolensville did
                          24      try to speak slowly so the court reporter can get            24   you say?
                          25      everything down, and also verbalize your responses           25       A Yes.



                                                                                                                          2 (Pages 5 to 8)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                              6bc4a1e8-ceaf-4c3b-9d30-766227abed87
                Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 3 of 44 PageID 171

                                                                                       Page 9                                                  Page 11
                            1        Q Where did you reside?                                     1       A You are kind of repeating the same question.
                            2        A It was a house somewhere in Nashville. I                  2   You're not really going to get too much of a different
                            3     don't remember the address.                                    3   answer.
                            4        Q You don't remember the address?                           4       Q What's your answer?
                            5        A No.                                                       5       A Again, a couple different houses. I know one
                            6        Q Would your tax returns list your proper                   6   was 415 Basswood. The other one I don't really recall.
                            7     addresses for the time you filed your tax returns?             7       Q 415 Bass --
                            8        A Tax returns don't really have anything to do              8       A 415 Basswood.
                            9     with this. This is about telemarketing. Right?                 9       Q And a third that you don't recall?
                          10         Q It is, but --                                            10       A Correct.
                          11         A Okay.                                                    11       Q And so the 5543, that was a mailing address,
                          12         Q -- what I'm trying -- what I'm trying to                 12   not a residence?
                          13      inquire is the various places that you lived. It's            13       A Correct.
                          14      normal protocol for a deposition. And so from 2015            14       Q Are there any other residential addresses that
                          15      through 2016, it sounds like you lived at addresses           15   you lived at during the period of time that you resided
                          16      other than one -- others than the one you gave me. So I       16   in Nashville that you haven't given me?
                          17      was asking you if you --                                      17       A Yes. As I stated, I don't recall them.
                          18         A Other than which ones I gave you?                        18       Q All right. How many were there?
                          19         Q The 4120 Nolensville Road?
                                                                                                19       A One or two.
                          20         A Oh, yes. There were addresses before that.
                                                                                                20       Q Okay. For what period of time?
                                                                                                21       A One was maybe two months. Another one was
                          21         Q So prior to 4120 Nolensville, where did you
                                                                                                22   maybe a year, two years.
                          22      live?
                                                                                                23       Q And so the -- just so I'm clear on it, the
                          23         A Like I say, I don't recall. Pretty sure the
                                                                                                24   period of time that you would have resided in Nashville
                          24      addresses on my tax returns would say 5543 Edmondson
                                                                                                25   in years, was it 2016 to 2014?
                          25      Pike; but as I stated, they wouldn't -- the tax returns


                                                                                  Page 10                                                      Page 12
                            1      are not relevant to this case.                                1       A As I stated previously, it was about four
                            2          Q Okay. But where you lived is. So that's what            2   years, from about 20- -- 2011 through 20- -- beginning
                            3      I'm trying to determine is where you lived.                   3   of 2016, maybe. So that's memory.
                            4          A Right. Nashville, Tennessee.                            4       Q Okay.
                            5          Q Okay. And for how long did you live in                  5       A As memory serves, and like I said, it's -- I'm
                            6      Nashville, Tennessee?                                         6   not clear myself. So I'm not sure how you are going to
                            7          A As I stated previously, for probably about              7   be clear on it, but somewhere around four,
                            8      four years, three or four years.                              8   four-and-a-half years.
                            9          Q Okay. And for those three or four years, you            9       Q All right. And before Nashville, where did
                          10       would have either lived at 4120 Nolensville or the 5541      10   you reside?
                          11       Edmonds Pike [sic] address?                                  11       A I was in Dallas for a bit.
                          12           A 5543 Edmondson Pike. It's a mailing address            12       Q Do you recall what time frame?
                          13       I've had for several years.                                  13       A It was before 2011.
                          14           Q All right. I was going to get into mailing             14       Q Okay. How many years?
                          15       addresses and business addresses separately. So what I       15       A About a year, year and a half, something like
                          16       was trying to get into is your residential address.          16   that.
                          17              Do you understand the difference?                     17       Q So it would be about 2010 to 2011, 2000 --
                          18           A Of course.                                             18       A Sure.
                          19           Q And where you lived?                                   19       Q And then before Dallas, where did you reside?
                          20           A Sure.                                                  20       A El Paso, Texas.
                          21           Q Okay. So from 2015 to 2016, you lived in               21       Q Now, the 2010-2011 period that you lived in
                          22       Nashville at 4120 Nolensville Pike?                          22   Dallas, what was your address?
                          23           A Yes.                                                   23       A I don't really recall.
                          24           Q Okay. And before that, where did you live in           24       Q How about El Paso, Texas?
                          25       Nashville?                                                   25       A Again, City of El Paso, Texas, is about the



                                                                                                                      3 (Pages 9 to 12)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                            6bc4a1e8-ceaf-4c3b-9d30-766227abed87
                Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 4 of 44 PageID 172

                                                                                    Page 13                                                  Page 15
                            1      best I can do.                                              1       Q Okay. So if you lived in El Paso from 2003 to
                            2          Q What?                                                 2   2008, did you live in Dallas from 2008 to 2011 -- 20- --
                            3          A The City of El Paso, Texas, is the best I can         3   2010 to 2011?
                            4      do. I don't recall.                                         4       A As I stated, it may have been 2009 when I --
                            5          Q All right. What time frame?                           5   beginning of 2009, something like that. If you're
                            6          A It was before 2010, so pretty much there for          6   looking for a specific answer, I can't give you one.
                            7      the most part. 2008 and -- yes, mostly 2008 and before      7       Q Okay.
                            8      that to about 2003.                                         8       A So that's the general time frame and general
                            9          Q So from 2003 to 2010?                                 9   locations.
                          10           A 2003 to 2008.                                        10       Q All right.
                          11           Q Okay. So I have you in Dallas from 2010 to           11       A I will clarify one thing, though, I did spend
                          12       2011, and then you said that you lived in El Paso,         12   a fun-filled year in South Korea in the Joint Security
                          13       Texas, prior to Dallas, and so I'm trying to make sure I   13   Area.
                          14       understand the years.                                      14       Q Okay. What year was that?
                          15           A Is there a question?                                 15       A 2006 or 2007.
                          16           Q Um-hum. What time frame did you live in              16       Q That was when you were on active duty?
                          17       El Paso, Texas?                                            17       A Yes.
                          18           A Again, we kind of went over that. So before          18       Q You were assigned there?
                          19       2000 -- from 2008 before -- and prior.                     19       A Yes.
                          20           Q All right. I have you living in Dallas from          20       Q Who was your commanding officer?
                          21       2010 to 2011, and then I have you living in El Paso,       21       A I don't remember. He was a colonel.
                          22       Texas, from 2008 to 2010, I thought you said first. And    22       Q Okay. So El Paso, some -- you lived in
                          23       you mentioned some other time frame.                       23   El Paso sometime around 2003 to 2008 or '9 and then
                          24           A No. It's 2008 and before in El Paso, Texas,          24   moved to Dallas?
                          25       and -- maybe it was 2009 in Dallas. I -- like I said, I    25       A Correct.


                                                                                    Page 14                                                  Page 16
                            1     don't really recall. It was a while ago.                     1      Q Except for one year or so, which is 2006 or
                            2        Q Okay. So how many different occasions did you           2   2007, when you were on active duty and stationed in
                            3     live in El Paso?                                             3   South Korea?
                            4        A I'm not sure. What do you mean?                         4      A Correct.
                            5        Q How many different occasions did you live in            5      Q Okay. Thank you.
                            6     El Paso? Did you just live there once or multiple            6          May I have your date of birth, please?
                            7     times?                                                       7      A             , 1980.
                            8        A Again, repeating the same question that you             8      Q And your place of birth?
                            9     just asked, it's not very clear. It doesn't clarify the      9      A Detroit, Michigan.
                          10      question any.                                               10      Q Your social security number?
                          11         Q Okay. Well, let's go back to Dallas. You               11      A        - -5558.
                          12      don't remember what address you lived at in Dallas?         12      Q And we talked about your residential
                          13         A Not specifically.                                      13   addresses.
                          14         Q Okay. And you think the time frame is 2010 to          14          Have you also used mailing addresses, like
                          15      2011?                                                       15   post office box addresses?
                          16         A It could have been 2009 to --                          16      A Sure.
                          17         Q Maybe 2009?                                            17      Q Okay. And do you recall which post box office
                          18         A -- '10, something -- something like that.              18   addresses you used?
                          19         Q All right. And so then before Dallas you               19      A No.
                          20      lived in El Paso?                                           20      Q Except for that 5543?
                          21         A Correct.                                               21      A Well, I still use that.
                          22         Q And can you tell me the years that you lived           22      Q Okay. How long have you had that one?
                          23      in El Paso?                                                 23      A Several years.
                          24         A Going on the third time now, but roughly from          24      Q And that's in Nashville?
                          25      2003 through 2008.                                          25      A Correct.



                                                                                                                  4 (Pages 13 to 16)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                          6bc4a1e8-ceaf-4c3b-9d30-766227abed87
                Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 5 of 44 PageID 173

                                                                                   Page 17                                                           Page 19
                            1        Q What do you use that for?                              1   I'm happy to dive right into that.
                            2        A Receiving mail.                                        2       Q Thank you. Thank you. Let me see if we can
                            3        Q Personal mail? Business mail?                          3   get to it.
                            4        A Mail.                                                  4           Give me an example of a product or a service
                            5        Q Okay. Well, how do you decide when to use the          5   that you have purchased using a different name?
                            6     5543 mailing address versus other places you've lived?      6       A Okay. When I get calls from Card Services, as
                            7        A I generally use it for most -- most things.            7   I call, it usually starts off with a prerecorded message
                            8     Sometimes if I'm really in doubt, I might flip a coin.      8   and says, "This is Rachel with Card Services calling to
                            9        Q Okay. What kind of doubt would you have?               9   lower your credit card interest rates," sometimes I use
                          10         A I don't know. Like I said, I use it for most          10   a different name with them.
                          11      mail.                                                      11       Q Okay. Give me an example of a different name
                          12         Q Personal mail?                                        12   that you've used.
                          13         A If it's in an envelope and it's addressed to          13       A Greg Jones.
                          14      me, I usually have it sent there.                          14       Q Craig or Greg?
                          15         Q Okay. Have you ever gone by any other names           15       A Greg.
                          16      other than the one that you gave us here at your           16       Q Greg. Give me another example of a name
                          17      deposition today?                                          17   you've used?
                          18         A I'm not sure what you mean.                           18       A Greg Jackson.
                          19         Q Have you ever used any other names or gone by
                                                                                             19       Q Okay. Give me another name -- example of a
                          20      any other names other than the one that you gave us here
                                                                                             20   name that you've used.
                                                                                             21       A That's all I can think of right now that
                          21      today?
                                                                                             22   springs to mind. Again, if there is a specific call or
                          22         A Again, repeating the same question, that's not
                                                                                             23   instance that you want to ask about, I'm here for you.
                          23      particularly clear and it's pretty vague. It's not
                                                                                             24       Q All right. Well, thank you. I appreciate
                          24      clarifying to the question.
                                                                                             25   that. I was just asking about the best answer you could
                          25         Q What is it that you don't understand about it?


                                                                                   Page 18                                                           Page 20
                            1          A I mean, have I ever used any names, used any        1    give me under oath to my questions. That's all. So if
                            2      names how?                                                2    there are any other names you can remember, I would like
                            3          Q In any way?                                         3    you to provide them?
                            4          A Sure.                                               4       A I get annoying, harassing telemarketing calls
                            5          Q Well, give me an example.                           5    every day multiple times a day. So, you know, probably
                            6          A From gaming online, I usually use a different       6    to the tune of thousands a year. So it's just kind of
                            7      name than Craig Cunningham. I don't think I have ever     7    hard to pick out a specific conversation. But like I
                            8      gone by Craig Cunningham by gaming online.                8    said, those are just the two that I -- that most
                            9          Q Okay. And what name do you use for gaming           9    immediately spring to mind.
                          10       online?                                                   10      Q Okay. So if I understand your testimony
                          11           A Depends on the game. Whatever strikes my            11   correctly, Mr. Cunningham, you used so many or make up
                          12       fancy at the time.                                        12   so many names that you just can't remember them all?
                          13           Q Have you ever used a different name to              13      A I didn't say that.
                          14       purchase a service or a product?                          14      Q Okay. Well, exactly what are you saying?
                          15           A Rarely.                                             15      A I said I gave you two specific examples of --
                          16           Q Okay. On those occasions, then, that you did,       16   that I can think of where I've used names other than
                          17       what name did you use?                                    17   Craig Cunningham -- actually, three for including the
                          18           A It depends on the specific product and service      18   gaming. There you go.
                          19       and instance that you are talking about.                  19      Q Let's take out the gaming because we moved on
                          20           Q All right. Well, let's start with whatever          20   to products and services.
                          21       one you would like to talk about first.                   21      A Okay.
                          22           A I wouldn't -- you're asking the questions. I        22      Q Can you remember any of the other various
                          23       can't -- I can't ask and answer the questions. So if      23   names that you've used?
                          24       there is a specific question or instance or purchase      24      A Not really.
                          25       that you want to talk about it, again, I'm happy to --    25      Q Okay. Have you used 50 different new names?



                                                                                                                    5 (Pages 17 to 20)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                              6bc4a1e8-ceaf-4c3b-9d30-766227abed87
                Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 6 of 44 PageID 174

                                                                             Page 21                                                                Page 23
                            1           A I can't -- like I said, I can remember a           1       A That assumes facts not in evidence.
                            2      couple of specific instances of names that -- again, it   2       Q Okay. I get to ask you where you're employed.
                            3      kind of happened recently. Beyond that, you know, I       3       A I mean, you can; but, I mean, I'm just saying
                            4      would really have to look at -- listen to the call        4    that assumes -- you know.
                            5      recordings or -- you know, if you want to talk about a    5       Q So you are unemployed?
                            6      specific instance or something like that, I'm happy to.   6       A I didn't say that.
                            7      But, you know, out of thousands and thousands of calls,   7       Q All right. Are you employed?
                            8      it's really hard to remember specific instances of what   8       A I guess it depends on how you define
                            9      happened and transpired without listening to call         9    "employed."
                          10       recordings.                                               10      Q Okay. Is that the best answer you can give
                          11            Q Okay. So you just -- you just use whatever         11   me?
                          12       name you think of?                                        12      A I mean, the specific answer to vague question.
                          13            A No. As I stated, I usually use Craig               13      Q Are you employed is a vague question?
                          14       Cunningham.                                               14      A It -- I'm asking -- I'm saying a more specific
                          15            Q Okay. How do you decide when to use Craig          15   definition of "employment."
                          16       Cunningham versus some other name?                        16      Q When is the last tax return that you filed?
                          17            A Depends on the call and the nature of it and       17      A I don't know. I guess I would have to ask the
                          18       the circumstance.                                         18   IRS that.
                          19            Q Well, give me an example.                          19      Q Okay. And did anybody issue you a W-2 for the
                          20            A I just did. I gave you two examples.               20   year 2018?
                          21            Q All right. Give me an example of -- help me        21      A I don't recall having -- I usually like to get
                          22       distinguish between when, if you got a call, you would
                                                                                             22   a transcript of everything. I haven't -- I think I
                          23       use your own name versus make up a name?
                                                                                             23   asked for that. I don't think I've seen it yet.
                          24            A I can repeat the same question and have the
                                                                                             24      Q When is the last time you had a job?
                          25       court reporter -- or same answer or have the court
                                                                                             25      A I mean, it depends on what you consider a job.


                                                                             Page 22                                                                Page 24
                            1      reporter repeat it back. Those are two examples.          1    I mean, you know, I've heard body building, you know, is
                            2          Q You could do that. But I'm trying to ask you        2    a 24-hour-a-day job. I've heard it described as that.
                            3      a little bit of a different question, and that is not     3       Q Heard what described as that?
                            4      the specific instances, but when -- help me understand    4       A Body building.
                            5      when, what types of calls that you would give your real   5       Q Your own personal body building, or are you a
                            6      name versus make up another name?                         6    trainer is what you're saying?
                            7          A As I stated, most of the time I use my real         7       A Are you familiar with the concept of body
                            8      name. It just depends.                                    8    building?
                            9          Q Okay.                                               9       Q I just was going to go through your employment
                          10           A There is no hard and fast procedure. There is       10   history, and it usually doesn't take very long. But,
                          11       no rules to this. Just is what it is.                     11   obviously, I'm not asking very good questions, so --
                          12           Q Okay.                                               12      A You said it. I didn't.
                          13           A Again, if you want to ask me about a specific       13      Q All right. Well, I'm going to try to get
                          14       instance or call or circumstance, I'm happy to tell you   14   better.
                          15       why I, on this time, did whatever I did, again, to the    15      A Okay.
                          16       best of my knowledge and recollection.                    16      Q See if we can get some answers.
                          17           Q Have you ever been arrested or convicted of a       17         How do you earn a living?
                          18       crime?                                                    18      A Earn a living?
                          19           A I don't know if traffic tickets count.              19      Q Yes.
                          20           Q No.                                                 20      A Sounds like a term of art.
                          21           A Okay. No.                                           21      Q Okay. How do you support yourself?
                          22           Q They don't count for me anyhow.                     22      A I usually stand up on my two legs.
                          23                The -- I would like to talk to you a little      23      Q Financially?
                          24       bit about your employment history. Where are you          24      A With money.
                          25       presently employed?                                       25      Q Okay. Where do you get the money?



                                                                                                                    6 (Pages 21 to 24)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                              6bc4a1e8-ceaf-4c3b-9d30-766227abed87
                Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 7 of 44 PageID 175

                                                                                   Page 25                                                     Page 27
                            1        A I already have it.                                     1      Q So why did you leave Walmart 2013?
                            2        Q Okay. Where did it come from before it got to          2      A Because I liked Amazon. Amazon was building
                            3     you?                                                        3   new fulfillment centers, so --
                            4        A A bank, usually.                                       4      Q Why did you leave Amazon?
                            5        Q And where did it come from before it got to            5      A I just wanted to start my own business.
                            6     the bank?                                                   6      Q Okay. And so in 2016 you started your own
                            7        A I'm not the custodian of the bank's money.             7   business?
                            8        Q Okay. So I'm going to ask you once just one            8      A I bought one, yes.
                            9     more time, Mr. Cunningham. Are you presently employed       9      Q And what business is that?
                          10      or not?                                                    10      A It's a money service business.
                          11         A I mean, employed doing what?                          11      Q And what does that business do?
                          12         Q Employed with a job, with an employer where           12      A Generally speaking, it's check cashing, bill
                          13      you go to work and earn a paycheck and then the employer   13   payments, Western Union, that sort of thing.
                          14      gives you a W-2 and you report it on your income taxes?    14      Q How does that work?
                          15         A Oh, no. I'm not a W-2 employee.                       15      A What do you mean?
                          16         Q Okay. When is the last time you were a W-2            16      Q How does your business model work?
                          17      employee?                                                  17      A Are you unfamiliar with the idea of a
                          18         A Maybe 2016.                                           18   check-cashing business or Western Union payments?
                          19         Q And where were you employed in 2016?
                                                                                             19      Q Yes. I would like you to describe it. I want
                          20         A Amazon.
                                                                                             20   to make sure my understanding is the same as yours?
                                                                                             21      A Oh, okay. It's pretty self-explanatory. But
                          21         Q What was your job with Amazon?
                                                                                             22   with the check-cashing business, you cash checks for a
                          22         A Operations manager.
                                                                                             23   fee.
                          23         Q And where is that located?
                                                                                             24      Q Okay.
                          24         A That was in Nashville.
                                                                                             25      A With Western Union, you send and receive
                          25         Q And who was your supervisor?


                                                                                   Page 26                                                     Page 28
                            1        A I don't recall.                                       1    payments through Western Union. It's a money
                            2        Q How long did you work at Amazon?                      2    transmission service, and for a fee you, you know, do
                            3        A Several years.                                        3    transactions, send and receive money.
                            4        Q Can you provide me a range?                           4       Q Does your business have a physical location?
                            5        A Three or four years.                                  5       A Yeah.
                            6        Q So --                                                 6       Q Where is it located?
                            7        A Maybe it's two or three.                              7       A It was located at 4120 Nolensville Pike, and I
                            8        Q So from 2013 to 2016?                                 8    had another one somewhere in Nashville on Murfreesboro
                            9        A Sure, something like that.                            9    Pike.
                          10         Q And what did you do as an operations manager?         10      Q Are you still in that business?
                          11         A Managed operations.                                   11      A No.
                          12         Q In what area?                                         12      Q How long did you have that business?
                          13         A Warehouse. Actually, they call them                   13      A About a year, maybe a little more.
                          14      fulfillment centers to be technically correct.             14      Q Okay. And what was the reason for closing
                          15         Q And before your job with Amazon, how were you         15   that business?
                          16      employed?                                                  16      A I sold it.
                          17         A I worked at Walmart.                                  17      Q Okay. So you bought it, and then you sold it?
                          18         Q What was your position at Walmart?                    18      A That is correct.
                          19         A Store manager.                                        19      Q After about a year?
                          20         Q And what years did you work at Walmart as a           20      A Yes.
                          21      store manager?                                             21      Q Okay. So I guess that brings us up to 2017 or
                          22         A 2010 to '13 or so before Amazon.                      22   so. What have you -- have you had a job or engaged in a
                          23         Q And where did you work for Walmart?                   23   business since 2017?
                          24         A That was in Nashville as well, although I did         24      A I sell on Amazon as a third-party seller.
                          25      training in Louisiana.                                     25      Q How long have you been doing that?



                                                                                                                    7 (Pages 25 to 28)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                           6bc4a1e8-ceaf-4c3b-9d30-766227abed87
                Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 8 of 44 PageID 176

                                                                                   Page 29                                                            Page 31
                            1         A I think you kind of spelled it out, the time          1      A Most of the time.
                            2     frame.                                                      2      Q Good. Online? Do you go to Vegas? How does
                            3         Q I didn't know if you were doing it before or          3   that work?
                            4     not.                                                        4      A I've been to Vegas. Vegas to me is more for a
                            5         A Oh.                                                   5   little bit of entertainment than purely gambling. There
                            6         Q So after your check-cashing business, then you        6   is a casino about an hour north of Dallas.
                            7     went to work as a third-party seller in Amazon?             7      Q Okay. Like card games?
                            8         A Correct.                                              8      A Yeah, card games, slots. I'm a big fan of
                            9         Q Okay. Any particular products or services?            9   poker.
                          10          A Mostly sports nutrition products; but if it          10      Q Poker?
                          11      will sell, I'll sell it.                                   11      A Um-hum, oh, yeah.
                          12              (Ms. Rosenthal joined the proceedings.)            12      Q Do you play in -- competitively?
                          13              MR. O'DONNELL: Mr. Cunningham, this is Janis       13      A I've played in tournaments and stuff before,
                          14          Rosenthal.                                             14   not -- you are not going to see me on the World Series
                          15              And this is Kelsey.                                15   of Poker any time soon. But that -- one of these days,
                          16              MS. KUBERKA: Kuberka.                              16   I think I'm going to do it, just, you know -- if, you
                          17              MR. O'DONNELL: Mr. Cunningham's attorney.          17   know, have the time and everything.
                          18          Janis Rosenthal is a representative of the             18      Q Okay.
                          19          defendant, Health Insurance Innovations.               19      A It's kind of -- the only down side to that is
                          20      BY MR. O'DONNELL:                                          20   it's, you know, a lot of sitting. You know what they
                          21          Q So the third-party seller business that you          21   say. Sitting is the new smoking, so --
                          22      conduct through Amazon, is that your sole means of         22      Q So you said you sell sports and fishing
                          23      financial support right now?                               23   products. Do you do --
                          24          A No.                                                  24      A No. No. No. Sports and nutrition.
                          25          Q Okay. What other income-generating activities        25      Q Oh, nutrition. Okay. Got you.


                                                                                   Page 30                                                            Page 32
                            1      are you involved in?                                      1            Now, I'm going to ask you a few questions
                            2          A I think it depends on how you define "income."      2    about the telephone communication -- Telephone Consumer
                            3          Q Money.                                              3    Protection Act. Are you familiar with that?
                            4          A That's not how I define it.                         4       A I've heard of it, yes.
                            5          Q Okay.                                               5       Q And I'm going to use the acronym TCPA for
                            6          A That's not how the IRS defines it.                  6    short. Will that work?
                            7          Q Well, let's use your definition, then. How          7       A You can call it whatever you want to.
                            8      would you define it?                                      8       Q Okay. Well, you'll understand, when I use
                            9          A I don't.                                            9    that acronym, that I'm referring to that statute?
                          10           Q Okay. How would the IRS define it?                  10      A Sure.
                          11           A I mean, there is IRS publications and what are      11      Q So over the years, Mr. Cunningham,
                          12       various income, earned income. All that is defined.       12   approximately how many TCPA-related lawsuits have you
                          13       I'm not a representative of the IRS. I don't write        13   brought as a plaintiff?
                          14       their publications. I'm just -- I just read them and      14           MS. KUBERKA: Objection; relevance.
                          15       understand.                                               15   BY MR. O'DONNELL:
                          16           Q So other than your activities as a third-party      16      Q Well, let me ask you, for 2018, how many
                          17       seller on Amazon, how do you earn money?                  17   pending TCPA lawsuits are you involved in?
                          18           A Well, I have investments, stocks, mutual            18      A I don't recall. I haven't counted.
                          19       funds, and so forth.                                      19      Q Okay. Is -- do you make money from doing
                          20           Q Other than investments, are there any other         20   that?
                          21       means that you earn money?                                21      A I think that's -- you know, it depends on each
                          22           A Yeah, gamble and so forth, occasionally.            22   and every case.
                          23           Q The gambling a profitable venture for you?          23      Q All right. Is any of the money that you make
                          24           A I hope so.                                          24   from asserting TCPA claims or filing lawsuits, the
                          25           Q Okay.                                               25   recoveries that you make, do you report those recoveries



                                                                                                                    8 (Pages 29 to 32)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                              6bc4a1e8-ceaf-4c3b-9d30-766227abed87
                Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 9 of 44 PageID 177

                                                                                   Page 33                                                        Page 35
                            1     on your tax return?                                        1       Q Have you ever been interviewed for articles
                            2        A I believe you are supposed to.                        2    where you've expressed to people the number of TCPA
                            3        Q Okay. But do you?                                     3    lawsuits that you've brought?
                            4        A What I report on my taxes is, again, not              4       A I don't know if I've been interviewed for it.
                            5     relevant and pretty much between me and the IRS.           5    You know -- I don't do a lot of interviews anyway; but
                            6        Q Okay. Well, I do have a series of questions           6    if you have a specific interview you want to talk about,
                            7     where I would like to ask you about the amount of income   7    just go ahead and let me know.
                            8     that you generate from these types of cases, and here in   8       Q Okay. So as you sit here today, you can't
                            9     the Middle District of Florida relevancy isn't an          9    tell me approximately how many TCPA lawsuits you've
                          10      objection that you can assert to keep a witness from       10   filed?
                          11      answering a question. This is discovery.                   11      A As I stated, I don't count them.
                          12               MS. KUBERKA: Notice I didn't tell him not to      12      Q Okay. I'm not asking for a precise number,
                          13         answer.                                                 13   Mr. Cunningham. I'm just asking you, as you sit here
                          14               MR. O'DONNELL: Okay. I just wanted to make        14   today, your best recollection, best estimate of how many
                          15         sure it's clear.                                        15   TCPA lawsuits you've filed?
                          16      BY MR. O'DONNELL:                                          16      A I've filed several.
                          17         Q So let's go back to the number of TCPA                17      Q More than a hundred?
                          18      lawsuits that you filed. Can you give me a general         18      A It's entirely possible. Again, I -- I'm happy
                          19      idea?                                                      19   to -- you know, if you want to count them, we can count
                          20         A Ever?                                                 20   them right now.
                          21         Q Yes.                                                  21      Q And how many claims that weren't lawsuits did
                          22         A I don't recall. I didn't count them.                  22   you assert?
                          23         Q What year did you file your first one?                23      A That's even a more vague and ambiguous number
                          24         A I -- you know, I would have to defer to PACER         24   than the number of filed TCPA lawsuits, which I haven't
                          25      and whatever's -- whatever's on the --                     25   counted either, so --


                                                                                   Page 34                                                        Page 36
                            1        Q About 2006?                                           1       Q Okay. Would that be more than a hundred?
                            2        A I don't know.                                         2       A It's an unknown quantity plus another unknown
                            3        Q Okay.                                                 3    quantity, if you are going to look at filed cases versus
                            4        A If you want to ask me about a specific case, I        4    claims.
                            5     can look over it and say "yes" or "no," but --             5       Q Okay. And have you filed your tax return for
                            6        Q We have a list, and we can go over it. It is          6    2018 yet?
                            7     just a matter of sometimes, Mr. Cunningham, you can get    7       A No, not yet.
                            8     through information quicker in a deposition in just        8       Q Okay. Have you filed a tax return for 2017?
                            9     asking questions with the witness, but we certainly have   9       A Not sure. I would have to double-check.
                          10      all of the information, and we will go through each page   10   Probably not.
                          11      of it.                                                     11      Q For 2016?
                          12         A Okay.                                                 12      A I would have to check with the IRS.
                          13         Q But I just wanted to ask you generally if you         13      Q To the best of your recollection, the last tax
                          14      had an idea how many TCPA cases that you've brought.       14   return you filed, how much TCPA-related income did you
                          15         A It sounds like you have a better idea than I          15   disclose on your tax return?
                          16      do.                                                        16      A I have to -- calls for speculation. I'm
                          17         Q So you don't even have an estimate that you           17   really not sure. I don't know that I reported any or
                          18      can give me?                                               18   how it was exactly classified. I don't really look at
                          19         A More than one.                                        19   it, and I don't think the IRS looks at it as income.
                          20         Q More than a hundred?                                  20      Q So for 2018, you derived income as a
                          21         A If you've counted it, you've done more on that        21   third-party seller on Amazon; correct?
                          22      front than I have.                                         22      A Correct.
                          23         Q Have you ever counted them?                           23      Q Selling sports and nutrition products?
                          24         A I have not personally, no. I don't take time          24      A Correct.
                          25      to count my case. I don't have a tally on the wall.        25      Q And you have investments. I want you to set



                                                                                                                    9 (Pages 33 to 36)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                             6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 10 of 44 PageID 178

                                                                                     Page 37                                                      Page 39
                           1       that aside. That's kind of passive income, okay. And        1    hours. So I don't know. I haven't counted.
                           2       you talked about your gambling ventures; right?             2       Q Okay. If you were going to count, what would
                           3           A I gamble a little bit. Yeah.                          3    you look at?
                           4           Q And then you have a certain amount of                 4       A I guess you would have to look at every
                           5       TCPA-related recoveries that are occurring in 2018;         5    settlement, confidential settlement, judgment, so forth
                           6       correct?                                                    6    and add it up, assuming, you know, I still have records
                           7           A Something. I mean, they were damages that I           7    of all that.
                           8       recovered.                                                  8       Q Do you for 2018?
                           9           Q Okay. That's what I'm talking about.                  9       A I don't know. Probably not.
                          10           A Okay.                                                 10      Q All right. Can you give me an estimate of
                          11           Q Recovery, damages that you recovered from             11   what percentage of your income for 2018 came from these
                          12       claims in lawsuits that you've made; correct?               12   TCPA-related activities?
                          13           A Yes.                                                  13      A I -- that's really vague.
                          14           Q Okay. So for 2018, based on an income of,             14      Q A third? A half?
                          15       say, a hundred dollars, how many dollars would be           15      A I don't know what a TCPA-related activity is.
                          16       attributed to TCPA settlements and claims?                  16      Q Claims, settlements, recoveries from claims
                          17           A I don't know.                                         17   and lawsuits that you've made.
                          18           Q Okay.                                                 18      A Yeah. Again, I haven't counted. If you don't
                          19           A I haven't counted.                                    19   do the math, I'm am not going to -- you are not going to
                          20           Q Is it 25 percent, 30 percent, 40 percent?             20   get a number. Just doesn't work that way. Unless you
                          21           A Again, calls for speculation. I haven't               21   do the math, you don't get a number.
                          22       counted.                                                    22      Q Do you presently or have you ever held any
                          23           Q Okay. Is it a significant amount?                     23   professional licenses?
                          24           A Again, we can keep going through this. I
                                                                                               24      A No, not that I know of. Not that I recall.
                          25       haven't counted.
                                                                                               25      Q Do you have a college education?


                                                                                     Page 38                                                      Page 40
                            1        Q All right. Just your sense of -- I mean, you            1       A I do.
                            2     know how much you earn as a third-party seller on            2       Q Okay. Where did you graduate?
                            3     Amazon. You know how much you earn as a gambler. You         3       A I went to West Point.
                            4     know what your recoveries are in your TCPA lawsuits.         4       Q And what type of degree did you graduate with?
                            5     I'm just trying to get an understanding of what              5       A A bachelor's in science and economics.
                            6     percentage of the money that you make in 2018, what          6       Q Any postgraduate education?
                            7     percentage of it was related to TCPA claims and              7       A Yes. I have an MBA and a master's in finance
                            8     lawsuits?                                                    8    from Northeastern University.
                            9        A Again, my sense is it's vague, ambiguous, not           9       Q Northeastern?
                          10      calculated, and calls for speculation.                       10      A Yes.
                          11         Q Okay.                                                   11      Q In Boston?
                          12         A Beyond that, I haven't counted.                         12      A In Boston.
                          13         Q Can you answer the question I asked you?                13      Q And what year did you receive your master's?
                          14         A I did. I haven't counted.                               14      A I want to say it was 2016 or '17, as I recall.
                          15         Q Well, you gave me a lawyer's objection, but             15      Q In what area did you receive that degree? Any
                          16      you didn't give me an estimate of the percentage.            16   specialization other than --
                          17         A I can't.                                                17      A Supply chain.
                          18         Q Okay.                                                   18      Q Supply chain.
                          19         A I haven't counted. I keep saying I haven't              19          Now, you spoke briefly about your military
                          20      counted.                                                     20   service. What branch and dates were you in the military
                          21         Q You keep saying "ambiguous" --                          21   service?
                          22         A I'm still -- it's -- but I haven't counted.             22      A Well, if you include West Point and -- I went
                          23      That's my response. I don't know. I haven't counted.         23   to a prep school in 1998 and then four years at West
                          24      I haven't counted. I'm not going to count in five            24   Point. And then '99 to 2003. And then 2003 to 2008 I
                          25      minutes, and I'm not going to count in the next seven        25   was active duty in the Air Defense Branch.



                                                                                                                   10 (Pages 37 to 40)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                              6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 11 of 44 PageID 179

                                                                              Page 41                                                        Page 43
                            1        Q And were you honorably discharged?                     1       A In the last five years, I've had other numbers
                            2        A Yes.                                                   2   that I use.
                            3        Q That was 2008?                                         3       Q They were only the cellphone numbers?
                            4        A 2008, yes.                                             4       A Those are the cellphone numbers that I've
                            5        Q Okay. Presently how many cellphone numbers do          5   used.
                            6     you have for your personal use?                             6       Q Okay.
                            7        A Three.                                                 7       A That I recall.
                            8        Q And what are those numbers?                            8       Q So you have other cellphone numbers that you
                            9        A 615-348-1977, 615-212-9191, and 615-331-7262.          9   can't recall?
                          10         Q So the first number is 615-348-1977?                  10       A No. Well, yes. I've had a couple other
                          11         A Correct.                                              11   cellphone numbers that I don't recall because I had them
                          12         Q How long have you had that number?                    12   for a brief period of time.
                          13         A Several years.                                        13       Q All right. And why did you have those
                          14         Q And the second number you gave me is                  14   cellphone numbers for a brief period of time?
                          15      615-212-9191?                                              15       A Usually, it's when I was getting a service
                          16         A Correct.                                              16   started up, and then I'd forward over the -- those
                          17         Q And how long have you had that number?                17   numbers that I've had for a while. Or I think if -- for
                          18         A Several years.                                        18   a period of time, I think I had a different number when
                          19         Q And then 615-331-7262?
                                                                                             19   I was with Republic Wireless, but they couldn't forward
                          20         A Yes.
                                                                                             20   it. So I just -- I mean, I can't -- couldn't use it
                                                                                             21   anymore. So I had to drop it and get another number.
                          21         Q And those are the numbers that you currently
                                                                                             22       Q All right. So the numbers were changed as a
                          22      have?
                                                                                             23   result of changing service providers is what you're
                          23         A That's -- that's correct.
                                                                                             24   saying?
                          24         Q And 7262 you've also had for several years?
                                                                                             25       A Yes.
                          25         A Yes.


                                                                              Page 42                                                        Page 44
                            1          Q Have you had any other cellphone numbers in          1       Q And I thought you told me you had no landline
                            2      the last five years?                                       2   in the last ten years?
                            3          A Maybe. Maybe.                                        3       A Correct.
                            4          Q Do you recall what numbers?                          4       Q And you don't have any business telephone
                            5          A No.                                                  5   numbers?
                            6          Q You don't?                                           6       A No. I've had business -- I have had business
                            7          A I probably had them for a brief period of            7   phone numbers.
                            8      time.                                                      8       Q You don't have one presently, but you have in
                            9          Q Okay. Do you presently have a landline               9   the past?
                          10       number?                                                   10       A Correct.
                          11           A No.                                                 11       Q Okay. And so what's the last business
                          12           Q When is the last time had you a landline            12   telephone number you had?
                          13       number?                                                   13       A 615-727-8846, and I think it was 8845 was the
                          14           A Maybe ten years ago -- I don't -- it's been a       14   other one.
                          15       long time. Probably longer than that.                     15       Q Who were the service providers for those
                          16           Q Do you have any business telephone numbers?         16   numbers?
                          17           A No.                                                 17       A It's a company called Ooma, O-O-M-A.
                          18           Q For your cellphones, who are your service           18       Q And when is the last time you had those
                          19       providers?                                                19   numbers?
                          20           A Verizon Wireless for the last two, and for          20       A I pretty much used them when I was using the
                          21       1977 it's Republic Wireless.                              21   money service business and stopped using them after
                          22           Q In the last five years, other than the three        22   that.
                          23       cellphone numbers that you've given me, if I understand   23       Q Okay. And the three cellphone numbers that
                          24       correctly, you don't have any other telephone numbers,    24   you presently have, are there any difference in purposes
                          25       residential, personal, or business, that you use?         25   for those different numbers?



                                                                                                               11 (Pages 41 to 44)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                         6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 12 of 44 PageID 180

                                                                                    Page 45                                                     Page 47
                            1           A No. They are just personal cellphones that I         1   just -- it's just nice to have.
                            2      have.                                                       2           One's in the car. Maybe one's in the house.
                            3           Q Okay. And why three numbers?                         3   Maybe one's somewhere else. Maybe I'm carrying one.
                            4           A Well, I bought three cellphones.                     4   It's nice to have more than one.
                            5           Q Okay. Why three cellphones?                          5        Q So let's talk about the cellphone, back to the
                            6           A Why? Because I bought them. I don't think            6   cellphones.
                            7      you can share a number across cellphones. I don't think     7        A Okay.
                            8      that's possible.                                            8        Q What are the present models of the cellphones
                            9           Q But what -- what need do you have for three          9   that you have?
                          10       cellphone numbers?                                         10        A Two are Pixel 3s. And one is a Moto -- is a
                          11            A I didn't know I needed one.                         11   Moto X or Moto G. I can't remember.
                          12            Q Okay. So there is no reason at all why you          12        Q Do you have them with you?
                          13       got three different cellphone numbers?                     13        A Yes.
                          14            A I mean, it's not required to have a certain         14        Q Would you take a look at them?
                          15       number of cellphone numbers or --                          15        A I'm not going to tell the model from looking
                          16            Q I'm just --                                         16   at them. I know -- like I said two, I know two are
                          17            A -- not required.                                    17   Pixel 3s because I just -- those are recent ones.
                          18            Q No, that is absolutely correct. I'm just            18        Q And who is the manufacturer for the Pixel 3?
                          19       asking why you have three different cellphone numbers?     19        A Google, I believe.
                          20            A I bought them.                                      20        Q And the Moto?
                          21            Q All right.                                          21        A It's a Moto X or Moto G.
                          22            A It's -- you know, it's helpful to have a            22        Q Is that Motorola?
                          23       backup times. Sometimes if I'm driving, for example,       23        A Motorola, yes.
                          24       it's -- you know, if I'm talking on one, it's easy to      24        Q Do you maintain e-mail accounts?
                          25       navigate with another one.                                 25        A Yes.


                                                                                    Page 46                                                     Page 48
                            1        Q Any other reason?                                      1       Q Okay. And how many different accounts do you
                            2        A I just -- I mean, a Boy Scout is always                2    presently have?
                            3     prepared, and I was a Boy Scout, for the record.            3       A Several. Probably more than five. I haven't
                            4        Q Just a Boy Scout, or did you get to be an              4    really counted.
                            5     Eagle Scout?                                                5       Q Do you actively use all five?
                            6        A No, I didn't. I didn't. I got into football            6       A Yeah. From time to time I keep track of them,
                            7     and kind of focused on just playing football. So --         7    most of them.
                            8        Q What position?                                         8       Q And what are the e-mail addresses for those
                            9        A Guard and tackle.                                      9    accounts?
                          10         Q Okay. Was that at the military academy?                10      A Projectpalehorse@hushmail.com.
                          11         A It was, yes.                                           11      Q Project?
                          12            Yeah. I mean, it's just -- you know, I                12      A Yes. Pale, P-A-L-E, horse, HORSE,
                          13      don't -- I think for general life purposes now it's         13   @hushmail.com.
                          14      pretty helpful. I mean, just when I came over for the       14      Q Okay. Is there a particular reason that you
                          15      deposition, I navigated using Uber. That's how I got to     15   use that account for?
                          16      the hotel last night, with Uber. To remember the            16      A Usually for communicating with attorneys.
                          17      address of the place, I use my e-mail account to look up    17      Q Okay. So the projectpalehorse, that's a
                          18      the deposition notice and where to go.                      18   separate e-mail account you maintain for primarily
                          19            If the cellphone is broken, battery died,             19   communicating with attorneys?
                          20      whatever, got flushed down the toilet, it's just handy      20      A Yes.
                          21      to have another one.                                        21      Q And then who is the service provider?
                          22            I mean, I look at it the same way as guns. I          22      A Hushmail.
                          23      have multiple handguns. I have more than two handguns.      23      Q What's next e-mail address that you use?
                          24      I only have two hands. I couldn't possibly shoot them       24      A Bigcraig79@gmail.com.
                          25      at the same time. But I have more than two. It's            25      Q Okay. What's the next e-mail address that you



                                                                                                                   12 (Pages 45 to 48)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                            6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 13 of 44 PageID 181

                                                                              Page 49                                                     Page 51
                            1      use?                                                       1      A Nope.
                            2           A Craig.cunningham1980@gmail.com.                     2      Q Do you presently have health insurance?
                            3           Q Next?                                               3      A Not that I know of. Certainly not that I'm
                            4           A Bigcraig79@hotmail. I don't use that one            4   using other than the VA.
                            5      quite as much anymore.                                     5      Q So the VA provides your health coverage?
                            6           Q Next?                                               6      A They do. It's great.
                            7           A Newcountryllc@gmail.com.                            7      Q Good to hear.
                            8           Q At where?                                           8          And is that coverage for your whole family?
                            9           A Gmail.                                              9      A No, just covers me.
                          10            Q Any others?                                        10      Q Are you married?
                          11            A That's all I can remember right now.               11      A Yes.
                          12            Q And so the bigcraig75 --                           12      Q So your wife's not covered under the VA plan?
                          13            A 79.                                                13      A No, she would not be.
                          14            Q -- 79@gmail.com, what do you use that e-mail       14      Q Okay.
                          15       account for?                                              15      A She's not a veteran.
                          16            A It's just whatever, you know, general e-mail.      16      Q Does she have her own coverage?
                          17            Q Okay. So general. How about                        17      A She does.
                          18       craig.cunningham1980?                                     18      Q Through who?
                          19            A Sometimes telemarketers want an e-mail, so         19      A Somebody. I don't -- she set it up. I don't
                          20       I'll use that one more for that.                          20   know.
                          21            Q Okay. Do you buy a lot of products and             21      Q She set that up on her own?
                          22       services through telemarketers?                           22      A Yeah.
                          23            A I wouldn't say a lot, but sometimes. Or if         23      Q Okay. And what's her name?
                          24       they want to have an e-mail address or I want them to     24      A Maricel Forteza.
                          25       e-mail me or whatever. If they -- that's the one I use.   25      Q In what state do you presently maintain a


                                                                              Page 50                                                     Page 52
                            1         Q Okay. How about bigcraig79?                           1   driver's license?
                            2         A That was -- at Hotmail?                               2       A Tennessee.
                            3         Q Yeah.                                                 3       Q Any others?
                            4         A Yeah. That was my first one, and like I said,         4       A I don't think you can have more than one
                            5      I don't really use that much anymore.                      5   driver's license at the same time.
                            6         Q And then what about newcountryllc?                    6       Q Have you ever had a Texas driver's license?
                            7         A It's more of a business focused one.                  7       A Some years past, yes.
                            8         Q Do you have a business called New Country,            8       Q So if I recall correctly, you've been living
                            9      LLC?                                                       9   in Texas since 2017?
                           10         A I do.                                                10       A Correct.
                           11         Q What does that do?                                   11       Q But you still have your Tennessee driver's
                           12         A It was more of a holding company for stocks          12   license?
                           13      and so forth. Oh, and there is also                       13       A Correct.
                           14      graniteenterprisesllc@gmail.com.                          14       Q Is there a reason why you haven't changed your
                           15         Q And what -- is that also a business?                 15   driver's license?
                           16         A Yes.                                                 16       A Still maintain a residence -- or an address in
                           17         Q What kind of business is that?                       17   Tennessee.
                           18         A That's the Amazon business.                          18       Q What address is that?
                           19         Q Okay. Now, who is your internet service              19       A 5543 Edmondson Pike, Suite 248, Nashville,
                           20      provider?                                                 20   Tennessee 37211.
                           21         A I believe it's Comcast.                              21       Q That's a mailing address?
                           22         Q And for how long have you had Comcast?               22       A Yeah.
                           23         A Several years now.                                   23       Q That's not a living -- that's not a place
                           24         Q Do you use any other internet service                24   where you reside; correct?
                           25      providers?                                                25       A Excellent job stating the obvious.



                                                                                                              13 (Pages 49 to 52)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                       6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 14 of 44 PageID 182

                                                                            Page 53                                                        Page 55
                           1          Q Okay. Just wanted to make sure.                      1   California in January.
                           2              So the reason you haven't switched over your       2      Q Is that a case that you were represented by
                           3       driver's license and the reason you still have a          3   counsel?
                           4       Tennessee driver's license is that even though you        4      A I was.
                           5       reside in Texas is that you maintain a mailing address    5      Q And what lawyers represent you that case?
                           6       there?                                                    6      A Jon Fougner.
                           7          A Correct.                                             7      Q Can you spell that, please?
                           8          Q All right. Any other reason?                         8      A J-O-N, F-O-U-G-N-E-R.
                           9          A That's my testimony. I can repeat it two or          9      Q And who is the defendant in that case?
                          10       three times if it needs to sink in.                      10      A I think it was Performance SLC.
                          11          Q Well, thank you. I thank you for bearing with       11      Q Do you recall their lawyers?
                          12       me, Mr. Cunningham.                                      12      A No.
                          13          A I'll be here all day.                               13      Q And so before the January 2019, deposition
                          14          Q So prior to this deposition, when is the last       14   what was the prior deposition you sat for?
                          15       time that you gave a deposition?                         15      A There was one at some point in Madison,
                          16          A Maybe a week ago. Sometime within the last          16   Wisconsin.
                          17       seven to ten days, I think.                              17      Q In 2018?
                          18          Q Was that in a TCPA case?                            18      A It was in '18 or '19. I can't remember
                          19          A It was.                                             19   exactly.
                          20          Q And where is that case pending?                     20      Q And so in the last five years, about how many
                          21          A Eastern District of Texas.                          21   depositions would you estimate you have sat for?
                          22          Q And who are your attorneys in that case?            22      A I wouldn't estimate. I haven't counted. More
                          23          A I'm handling it myself pro se.                      23   than five probably.
                          24          Q Who are the attorneys that took the                 24      Q Were they all TCPA cases?
                          25       deposition?                                              25      A I'm not sure. Some of them were -- some of


                                                                            Page 54                                                        Page 56
                            1          A I can't think of the guy's name.                    1   them probably weren't. I don't -- you know, I would
                            2          Q And the -- in that case, who is the defendant       2   have to go back and look at each and every case.
                            3      that you're suing?                                        3       Q Okay. What other type of cases do you have
                            4          A CBC Conglomerate and USFFC.                         4   pending?
                            5             THE REPORTER: What?                                5       A Now?
                            6             THE WITNESS: FFC, Foxtrot, Foxtrot, Charlie.       6       Q Yes, or whenever these depositions were taken?
                            7      BY MR. O'DONNELL:                                         7       A Oh, I've had civil rights cases. I've had
                            8          Q And where was the deposition taken,                 8   FDCPA cases, contract stuff, business disputes, just,
                            9      Mr. Cunningham?                                           9   you know.
                          10           A In Dallas, Texas.                                  10       Q Okay.
                          11           Q And then before the Dallas, Texas, deposition      11       A A variety of litigation.
                          12       when was the last one that you sat for?                  12       Q So in the last five years for TCPA cases,
                          13           A Maybe sometime in January.                         13   about how many depositions?
                          14           Q And where was that located?                        14       A Again, more than five. I don't recall
                          15           A As I recall, it was the California one.            15   specifics.
                          16           Q And what district in California?                   16       Q So can you describe for me the nature of your
                          17           A Somewhere between Seattle or Oregon and            17   claim against Health Insurance Innovations in this case?
                          18       Mexico. I don't recall the exact district.               18       A I mean, I would refer you back to the
                          19           Q What city were you in in January?                  19   complaint. But, generally speaking, it relates to
                          20           A I don't go to California very much. It was a       20   illegal telemarketing by or on behalf of Health
                          21       deposition, in and out, one day.                         21   Insurance Innovations.
                          22           Q Okay. Was it Southern California, Central,         22       Q Okay. And do you have a list of those calls?
                          23       Northern?                                                23       A I've compiled a list of some of the calls
                          24           A I'm not sure, you know. If you want to look        24   through about, I want to say, middle to end of 2017, I
                          25       in PACER, you can check out which cases are filed in     25   think. But I do not have an exhaustive list of the



                                                                                                              14 (Pages 53 to 56)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                        6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 15 of 44 PageID 183

                                                                                     Page 57                                                         Page 59
                            1     calls yet, and it's kind of a moving target because they     1       Q Was it, like, last fall or early this year?
                            2     keep calling.                                                2       A Might have been this year.
                            3           Q So what number are these calls being received        3       Q Okay. And what case was that that got
                            4     on?                                                          4    resolved?
                            5           A All of my cellphone numbers.                         5       A I -- again, I don't really keep track of them
                            6           Q All three that you gave me?                          6    all or have a chronology of that. I don't really care.
                            7           A Yeah. Again, to add to that, it's sometimes a        7       Q Okay. You can't remember the last TCPA matter
                            8     little bit difficult because they don't identify             8    that you settled?
                            9     themselves, as they are required to under the TCPA.          9       A No. I mean, if you check the court cases, it
                          10      They lie about who they are. They use spoof caller IDs       10   may give some indication there.
                          11      and so forth and basically go through a variety of           11      Q Yeah, I know. I was just asking you the best
                          12      tactics to conceal their true identity, but usually I        12   of your recollection.
                          13      can figure it out.                                           13      A Best of my recollection is that I don't
                          14            Q Okay. And how would I know which calls that          14   recall.
                          15      you are claiming that are offensive to you?                  15      Q Okay. Was it a good settlement for you?
                          16            A All of them are offensive to me.                     16      A It's confidential, first of all, and -- and so
                          17            Q Well, let's start with the first one. How            17   I wouldn't have settled if I wasn't -- the parties
                          18      would I know when the call was made and what number it       18   weren't mutually satisfied with the outcome.
                          19      was made from?                                               19      Q Okay. I mean, did you feel that you prevailed
                          20            A Well, you can ask your client, or you could          20   on your point?
                          21      look at the list I made.                                     21      A I don't know about that, but, you know, if it
                          22            Q Okay. And is that the list that's attached to        22   settled, it settled. It's confidential. Settlement
                          23      the complaint?                                               23   negotiation is confidential, so --
                          24            A There was that. I believe we sent some over          24      Q Yeah, I'm not asking you about the settlement
                          25      in discovery as well.                                        25   stuff.


                                                                                     Page 58                                                         Page 60
                            1           Q Okay. Is there another list?                          1        A I'm just saying I wouldn't settle if I didn't
                            2              MS. KUBERKA: The one that was attached to the        2   want to.
                            3           complaint.                                              3        Q Was it with an attorney?
                            4              MR. O'DONNELL: Okay.                                 4        A I don't recall the specifics of the case. I
                            5              MS. KUBERKA: But as my client mentioned, it's        5   have several going on right at the same time. So.
                            6           continuing so --                                        6        Q Okay. So you just don't recall -- have any
                            7              MR. O'DONNELL: Correct. Well, I can only --          7   recollection about the last case you settled?
                            8           A I'll stop counting when they stop calling.            8        A I have cases. Some settle; some don't. The
                            9              MR. O'DONNELL: I can only ask him questions          9   main thing I recall is that they are confidential and --
                          10            about the information that's been provided so far.     10   you know.
                          11            So I guess that would be a good place to start with    11        Q I'm just talking about the last one that you
                          12            Exhibit Number 1.                                      12   settled. Don't tell me anything confidential about it,
                          13               MS. KUBERKA: Could we have a short break            13   but do you recall the last case that you settled?
                          14            before?                                                14        A Like I said, not really.
                          15               MR. O'DONNELL: Absolutely. Why don't we take        15        Q Name of it? Nope? Nothing? Nope?
                          16            about 10 or 15 minutes.                                16        A I've had settlements. And like I said, I
                          17               MS. KUBERKA: Perfect.                               17   have, you know, several. Sometimes several happen at
                          18               (Recess taken from 11:26 a.m. until                 18   once; sometimes it's a while.
                          19            11:44 a.m.)                                            19        Q Okay. Well, the last one that you had, was it
                          20      BY MR. O'DONNELL:                                            20   several at the same time or was that an individual
                          21            Q So couple other questions, Mr. Cunningham, on        21   settlement?
                          22      your TCPA cases. When is the last one that you actually      22        A I mean, usually, there's several defendants in
                          23      settled?                                                     23   it, but it depends on each case.
                          24            A I don't know. I don't really keep track of           24        Q Okay. So some cases you are settling with
                          25      it.                                                          25   certain defendants and not other defendants?



                                                                                                                   15 (Pages 57 to 60)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                                  6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 16 of 44 PageID 184

                                                                                 Page 61                                                           Page 63
                            1        A Could be.                                              1   and which calls and which policies and so forth.
                            2        Q Okay. Do you remember the last defendant               2      Q Okay. Do you know that you gave the same
                            3     you've settled with?                                        3   information to the lawyers in the Tennessee case as you
                            4        A Not really.                                            4   did to us in this case on the calls that you were suing
                            5        Q No. Okay.                                              5   on and that it's the same identical information?
                            6        A Like I said, there -- some are in                      6      A If you say so.
                            7     negotiations. Some are mediations. Some are whatever.       7      Q I asked you if you knew that or not?
                            8     It's just, you know -- we resolve them or we don't.         8      A I'm just telling you I made a list of the
                            9        Q Okay.                                                  9   calls and sent off the relevant discoverable
                          10         A I wouldn't do it if I didn't want to.                 10   information --
                          11         Q Okay. Now, by way of background, the lawsuit          11      Q Okay.
                          12      that brings us here today you originally filed in          12      A -- that I have.
                          13      Tennessee; correct?                                        13      Q And I was just asking you whether you knew
                          14         A Yes.                                                  14   that or not?
                          15         Q Pro se?                                               15      A I mean, okay. My lawyers are handling it, and
                          16         A Yes.                                                  16   I'm not sure of every e-mail and every discussion they
                          17         Q And then you dismissed that case; correct?            17   have had with the attorneys. There are various parties
                          18         A Nonsuited it.                                         18   in this litigation.
                          19         Q Nonsuited it. Right.                                  19           (Off-the-record discussion held.)
                          20            And then it was refiled in Chicago?                  20           MS. KUBERKA: While you're doing that, did we
                          21         A Correct.                                              21      get David's appearance on the record?
                          22         Q And then you had an attorney in Chicago?              22           MR. O'DONNELL: Um-hum.
                          23         A Yes.                                                  23           MS. KUBERKA: Okay.
                          24         Q Is that the Todd Friedman firm?                       24           MR. O'DONNELL: Our court reporter took care
                          25         A That is the Todd Friedman firm.                       25      of that for us in the very beginning.


                                                                                 Page 62                                                           Page 64
                            1          Q Okay. So then in Chicago Health Insurance           1            MS. KUBERKA: Thank you, Madam Court Reporter.
                            2      Innovations -- you can keep one of those. Go ahead.       2            (Off-the-record discussion held.)
                            3      Put it away.                                              3            (Exhibit Number 1 marked for identification.)
                            4          A It's a souvenir. This is great.                     4    BY MR. O'DONNELL:
                            5          Q Yeah. I told them to get more of those.             5       Q So, Mr. Cunningham, I've given you a copy of
                            6      Branded stuff is good.                                    6    your second amended complaint that you filed in this
                            7          A Yeah.                                               7    case.
                            8          Q So then the claims against Health Insurance         8       A Okay.
                            9      Innovations, Inc., in Chicago were dismissed. Do you      9       Q And it's marked as Defendant's Exhibit
                          10       recall that?                                              10   Number 1. Do you have it in front of you?
                          11           A Yes. I thought they were transferred to             11      A I do.
                          12       Florida, but whatever.                                    12      Q So if you will turn to Exhibit A of the
                          13           Q Okay. And so then the case was refiled in           13   complaint?
                          14       Florida against Health Insurance Innovations, Inc.?       14           MS. KUBERKA: Do you have a copy that I could
                          15           A Yes.                                                15      follow along?
                          16           Q You refiled the case here. And then you had         16           MR. O'DONNELL: We should.
                          17       the rest of the case that was in Chicago transferred to   17           MR. ABRAHAMY: I have. It doesn't have those
                          18       Tennessee?                                                18      exhibits, though.
                          19           A Sure.                                               19           MR. O'DONNELL: I don't think I have one
                          20           Q Is that what you did?                               20      that's not marked up, which is -- maybe you can
                          21           A Yeah. That's what happened.                         21      share for a while.
                          22           Q Okay. And the calls that you are suing on in        22   BY MR. O'DONNELL:
                          23       the Tennessee cases are the same calls you are suing on   23      Q So is that the -- Exhibit A, is that the list
                          24       in this case; correct?                                    24   of calls you said that you prepared?
                          25           A Some of them. It depends on the defendants          25      A That's part of it, but I think there is a more



                                                                                                                   16 (Pages 61 to 64)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                              6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 17 of 44 PageID 185

                                                                                  Page 65                                                            Page 67
                           1       extensive one in the discovery responses.                  1       Q Who exactly made that call?
                           2           Q Okay. We'll get to that in a moment.                 2       A Health Insurance Innovations.
                           3               So this complaint concerns calls that were         3       Q And how do you know that?
                           4       made to number 615-348-1977; correct?                      4       A Because when they called, they are soliciting
                           5           A In part. Yeah.                                       5    a policy for Health Insurance Innovations.
                           6           Q Is there some other part?                            6       Q Who called?
                           7           A I'm just saying I've gotten calls on other           7       A We just went through this.
                           8       numbers from -- by or on behalf of Health Insurance        8       Q No. We are talking about Call Number 1?
                           9       Innovations.                                               9       A Health Insurance Innovations for all of them.
                          10           Q I'm talking about the case that brings us here       10      Q What was the name of person that you spoke to?
                          11       today. If you look at Paragraph 9, second sentence,        11      A I don't recall. It's on the call recordings
                          12       "Plaintiff further alleges these employees were            12   or the -- that's -- that's what I defer to as far as who
                          13       instructed to call Plaintiff's cellular telephone number   13   said what and when and what names they use and so forth.
                          14       ending in 1977."                                           14      Q Do you know that there is no number that
                          15               Do you see that?                                   15   Health Insurance Innovations has that matches up with
                          16           A Yes. Okay. I mean, that's what the exhibit's         16   731-501-1075?
                          17       for and maybe the -- again, the calls up to a certain      17      A Is that a statement or a question?
                          18       point.                                                     18      Q Question.
                          19           Q Um-hum.                                              19      A I don't know that, and I don't know that to be
                          20           A It's not exhaustive of all the calls. Calls          20   the truth.
                          21       still continue.                                            21      Q Okay. And do you know it not to be the truth?
                          22           Q And then the next paragraph, 10, says that the       22      A Yeah.
                          23       telephone calls to that number are in excess of 116.       23      Q Okay. Why?
                          24               Do you see that?
                                                                                              24      A Because it's on the list. I've identified it
                          25           A Yes.
                                                                                              25   as being associated with Health Insurance Innovations.


                                                                                  Page 66                                                            Page 68
                            1        Q Okay. And then it refers to Exhibit A, which           1       Q Any other reasons?
                            2     is the list; correct?                                       2       A I'm not sure what you mean.
                            3        A Yes. That's the list at the time that -- you           3       Q Okay. So for Call Number 1, do you have the
                            4     know, before we had done more investigation and inquiry     4    recording of that call?
                            5     into it.                                                    5       A Whatever recordings, you know, I sent it,
                            6        Q And if you look at Exhibit A, it has a "Date,"         6    turned over.
                            7     a "Time," and a "Called From" column.                       7       Q So is the answer you don't know?
                            8            Do you see that?                                     8       A It's -- I would defer to the discovery
                            9        A Yes.                                                   9    responses and report that was produced.
                          10         Q And so the "Called From," those are the                10      Q You would?
                          11      numbers that you claim to have received calls from to       11      A Yeah.
                          12      your 1977 number; correct?                                  12      Q Okay. Any other information you personally
                          13         A That's the caller ID that showed. Whoever              13   have that you can give us here today?
                          14      called, whatever number they are actually using is up in    14      A No. It's Health Insurance Innovations, like I
                          15      the air.                                                    15   said.
                          16         Q Okay. So do you have any information as to             16      Q Have you ever researched that number,
                          17      where any of these calls actually came from, who made       17   731-501-1075, to try to find out who that number maybe
                          18      the calls?                                                  18   associated with?
                          19         A Health Insurance Innovations, probably Paul            19      A I don't know that -- I've looked into some of
                          20      Maduno and his company GIP Technology, which they have      20   them. I don't know that I've looked into that specific
                          21      been known for years to be a haven for telemarketers and    21   number.
                          22      people who have been making illegal telemarketing calls.    22      Q Can you give me --
                          23         Q Okay. Well, let's take, for example, the               23      A But I've looked into some of them.
                          24      first call from 731-501-1075.                               24      Q Can you give me any specific number on this
                          25         A Okay.                                                  25   list that you did do that for?



                                                                                                                  17 (Pages 65 to 68)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                                6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 18 of 44 PageID 186

                                                                                 Page 69                                                     Page 71
                            1        A It might have been that 914 number, 246-3405.           1       A Talking to the people, getting a policy
                            2     Again, I --                                                  2   issued. Might have done a John Doe subpoena. I can't
                            3        Q 914 -- what number is that, sir?                        3   recall specifically for that number. But, like I said,
                            4        A 246.                                                    4   I investigated it, did a reasonable inquiry
                            5        Q What number of your calls?                              5   investigation into it. Most of the time, it was through
                            6        A If you look at, like, from Line 19 --                   6   ordering a policy, and they came back as Health
                            7        Q Yes.                                                    7   Insurance Innovations.
                            8        A -- pretty much generally -- I mean, there is a          8       Q Okay. Health Insurance Innovations
                            9     347, but generally 19 to 31, that number.                    9   facilitated the issuance of the policy? Is that what
                          10         Q Yes.                                                   10   you're saying?
                          11         A Again, I think. I know I've looked into some           11       A Yes. As I understand it, they have a central
                          12      of them, and I came back to Paul Maduno, who, again, is     12   role in the issuing of these insurance policies.
                          13      a known telemarketer. He lies about everything. His         13       Q You received a welcome e-mail from Health
                          14      job is to cover up for people that are going to do          14   Insurance Innovations?
                          15      large-scale illegal telemarketing. That's what he does.     15       A I've received several.
                          16         Q Can you give me any other information to the           16       Q Okay. For insurance policies that you have
                          17      question I asked?                                           17   purchased?
                          18         A What was the question?                                 18       A Yes. Either that or quotes.
                          19         Q Do you need me to repeat it?
                                                                                              19       Q And for insurance that you didn't need because
                          20         A Sure.
                                                                                              20   you had VA insurance?
                                                                                              21       A Correct.
                          21         Q Okay.
                                                                                              22       Q Okay. And do you believe that that was honest
                          22         A That's why I asked.
                                                                                              23   on your part?
                          23         Q Did you -- did you investigate any of the
                                                                                              24       A I think it was an honest investigation,
                          24      numbers that are on the "Called From" list to determine
                                                                                              25   absolutely.
                          25      who those numbers are associated with?


                                                                                 Page 70                                                     Page 72
                            1          A Absolutely.                                           1       Q To purchase a policy under false pretenses
                            2          Q Okay. And which ones?                                 2   that you needed insurance?
                            3          A I've investigated all of them.                        3       A I didn't say that. That's your testimony.
                            4          Q Okay. All right. For Call Number 1, what is           4       Q Well, you already had insurance with the VA;
                            5      that number --                                              5   correct?
                            6          A Health Insurance Innovations.                         6       A Yeah.
                            7          Q So if we Google that number, you think it will        7       Q So when you filled out an application for
                            8      come up Health Insurance Innovations?                       8   insurance, that was false? You didn't need insurance?
                            9          A I didn't say that that's how I did my                 9       A It's not a false -- again, that's two
                          10       investigation. You do your investigation however you       10   questions in there. If you want to ask one at a time,
                          11       want to.                                                   11   that would be great.
                          12           Q You did?                                             12       Q You filled out applications for insurance?
                          13           A But my investigation, again, comes back to all       13       A Yes.
                          14       these numbers are associated, most likely, with Health     14       Q Saying you wanted to buy insurance?
                          15       Insurance Innovations.                                     15       A Yes.
                          16           Q So I just want to make sure I understand your        16       Q But you had insurance?
                          17       testimony correctly, Mr. Cunningham.                       17       A Okay. Master of the obvious, yes.
                          18              So Call Number 1, the 731-501-1075, it's your       18       Q All right. Well, that's fine. It may be
                          19       testimony that you actually conducted an internet search   19   obvious to you, but I'm not at your level. So I'm just
                          20       of that phone number?                                      20   trying to understand your position, sir.
                          21           A I don't recall saying the word "internet             21       A Okay.
                          22       search."                                                   22       Q So let's go back to Telephone Number 1.
                          23           Q What type of search did you do?                      23       A Okay.
                          24           A I investigated it. I looked into it.                 24       Q What employee of Health Insurance Innovations
                          25           Q How?                                                 25   did you speak with that used that number?



                                                                                                               18 (Pages 69 to 72)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                          6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 19 of 44 PageID 187

                                                                                    Page 73                                                   Page 75
                            1        A Again, if you want to talk about specifics,             1        A I'm sorry. My memory is just not that good to
                            2     you got to listen to the call recordings. I don't -- I       2   pinpoint specifics on a call two-and-a-half, three years
                            3     don't recall. Your client may have call recordings, but      3   ago.
                            4     I know that they can identify those numbers and which        4        Q You do understand that your deposition was
                            5     ones are associated or not associated with their             5   noticed over a month ago?
                            6     company. I know they have done that. I don't know if         6        A Okay.
                            7     you guys turned that over, but I know they've done it.       7        Q Okay. And that you were to be here today to
                            8     I know you can do it. And so my call count at the time       8   talk about the factual basis underlying your claims
                            9     was pretty close to what they were -- had identified.        9   against my client Health Insurance Innovations?
                          10         Q Okay. So do you have any specific information          10        A There is still hundreds and hundreds of phone
                          11      that you can give us other than you have just testified     11   calls that Health Insurance Innovations has placed to
                          12      to that would support your claim that this 731-501-1075     12   me. And that's just out of -- I get health insurance
                          13      is a telephone number associated with Health Insurance      13   calls from other people too. So --
                          14      Innovations?                                                14        Q So you did understand why you were to appear
                          15         A Yeah, there is recordings, there is policies,          15   here today to testify?
                          16      there is evidence of the calls during -- you know, going    16        A It's not my first deposition, as I've
                          17      back and subpoenaing the phone records and seeing who       17   testified before. I'm -- it's still going to come back
                          18      was the carrier, that is probably going to come back        18   to the issue that it's two, two-and-a-half years ago.
                          19      to -- might come back to Simple Health Plans. You might
                                                                                              19   And there is hundreds and hundreds of phone calls, and,
                          20      have heard about them. I think they have been in the
                                                                                              20   you know, the -- many of the calls are recorded. And
                                                                                              21   whatever the recordings say, they speak for themselves.
                          21      news a little bit lately.
                                                                                              22   I'll defer to those if you want more specifics. That's
                          22         Q Okay. But my question is directed to
                                                                                              23   been provided.
                          23      Number 1. Can you tell me the person at Health
                                                                                              24           I'm sure Health Insurance Innovations has
                          24      Insurance Innovations that you talked to that used this
                                                                                              25   their call recordings and their information. And, you
                          25      number?


                                                                                    Page 74                                                   Page 76
                            1        A Well, often these people use fake names, lie            1   know, that's the best way, if you want to refresh my
                            2     about everything when they -- and answer it as -- like I     2   memory, I'm happy to -- we can start at Call 1 and start
                            3     said, they would never identify themselves properly          3   listening to call recordings.
                            4     under the TCPA, as they are required to. People who are      4       Q Okay. If I ask you these same questions about
                            5     breaking the law tend to not want to make it easily          5   each one of the 116 lines, would you -- of telephone
                            6     identifiable and known who they are. So it's like            6   calls, would your testimony essentially be the same?
                            7     asking a masked man who he is.                               7       A No. You are going to have to ask me for each
                            8        Q Okay. Is it your testimony that the person              8   and every one.
                            9     involved with Call Number 1 on your list used a fake         9       Q Okay. Let's go to Number 2.
                          10      name?                                                       10       A Okay.
                          11         A Probably, yeah.                                        11       Q Who did you speak to when you received that
                          12         Q What fake name did that person use?                    12   call from 954-800-4962?
                          13         A Again, you would have to listen to the call if         13       A Somebody -- an agent calling by or behalf of
                          14      you want specifics about who said what and when. I          14   Health Insurance Innovations.
                          15      don't recall.                                               15       Q Who?
                          16         Q If I understand your testimony, you can't give         16       A An agent calling either by or on behalf of
                          17      me any specifics; I have to look at something else?         17   Health Insurance Innovations.
                          18         A You have to look at the evidence that's been           18       Q Okay.
                          19      produced. Yes.                                              19       A Calling from or on behalf of Health Insurance
                          20         Q Fair enough.                                           20   Innovations.
                          21         A I don't recall from two or three years ago the         21       Q And who was that agent?
                          22      specifics of a hundred-and-some-odd phone calls out of      22       A I don't recall their specific name or know
                          23      350 or 400 calls that Health Insurance Innovations has      23   that, even if they gave me a name, that it would be a
                          24      made to me.                                                 24   real one.
                          25         Q Okay.                                                  25       Q And when you say "agent," you are talking



                                                                                                                19 (Pages 73 to 76)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                           6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 20 of 44 PageID 188

                                                                                  Page 77                                                            Page 79
                            1     about a licensed agent to sell health insurance?            1   spoke to you?
                            2        A Not necessarily. I don't -- honestly, I think          2      A It's on the recording.
                            3     most of the people I spoke with were not licensed health    3      Q The name's on the recording?
                            4     insurance agents. It would often -- one of the terms is     4      A If there is a recording, it's on the
                            5     that the people I spoke with were almost never the          5   recording.
                            6     actual agent whose name would be on the policy. I don't     6          MR. O'DONNELL: Okay. Let's take a
                            7     think I ever spoke with the actual agents on the policy.    7      five-minute break. Could you tell us what
                            8           It's one of the concerning things as far as           8      recordings it's on, and then we'll just play it?
                            9     insurance fraud and who -- what entities of people are      9      Can you do that for us?
                          10      actually involved in this. I don't -- I don't know that    10          MS. KUBERKA: I can't.
                          11      I've ever spoken with a licensed health insurance agent.   11          MR. O'DONNELL: Okay.
                          12         Q So did you do any research on whose number            12          MS. KUBERKA: Citrix blocks my access to the
                          13      954-800-4962 is associated?                                13      system. So --
                          14         A Of course. I wouldn't include it if I didn't.         14          MR. O'DONNELL: Citrix?
                          15         Q And what research did you do?                         15          MS. KUBERKA: Your firewall is blocking my
                          16         A Again, same research, look up the number, talk        16      access to Citrix. So I can't access any of our
                          17      to the people, order a policy. Again, possibly a John      17      files currently.
                          18      Doe subpoena, see who the carrier is.                      18          MR. O'DONNELL: All right. So these are your
                          19         Q So you ordered a policy as a result of this
                                                                                             19      audio files. Let the record reflect that I am
                          20      call on August the 23rd, 2016. Is that your sworn
                                                                                             20      presenting to my opposing counsel a jump drive of
                                                                                             21      which we put all of the calls that were actually
                          21      testimony?
                                                                                             22      placed to us so that she can load them up on her
                          22         A I don't know that specific call. It might
                                                                                             23      computer and match up a phone call at 5-21 on
                          23      have been the other one at 5:38 p.m.
                                                                                             24      August 23rd, 2016, from number 954-800-4962.
                          24         Q Well, what I'm talking about is Number 2
                                                                                             25          Here you go. It's right there.
                          25      because --


                                                                                  Page 78                                                            Page 80
                            1          A I get it.                                           1          (Phone rings.)
                            2          Q -- you said I had to go through each call           2    BY MR. O'DONNELL:
                            3      individually. So that's what we need to do?               3       Q Looks like one of your three phones is
                            4          A Sure. Okay. It's your deposition.                   4    ringing?
                            5          Q So -- no, it's actually your deposition, sir?       5       A Yeah. It's not supposed to be doing that.
                            6          A Well, whatever. I'm here for seven hours.           6          (Off-the-record discussion held.)
                            7          Q I appreciate that. And Number 2 is a call           7          MS. KUBERKA: Looks like my office may have
                            8      that you said you received from 954-800-4962 at           8       failed to provide a more specified list of the
                            9      5:21 p.m. Did you take any notes of that call?            9       identifying -- I see the issue that you are coming
                          10           A Probably not.                                       10      into with these. See how it doesn't list a
                          11           Q Did you record the call?                            11      specific --
                          12           A Probably. Almost certainly.                         12         THE WITNESS: That's caller ID, and that's the
                          13           Q Do you know for sure?                               13      time.
                          14           A I would have -- again, you can look at the          14         MS. KUBERKA: Oh. The time, do you have it --
                          15       call recordings and see if that number's there and the    15         THE WITNESS: That's central time. I think
                          16       time.                                                     16      that's central time as well.
                          17           Q Well, as you said, it's your deposition. So         17         MR. O'DONNELL: Any luck?
                          18       do you have a recording of that call or don't you?        18         MS. KUBERKA: Looks like that caller ID is not
                          19           A Whatever I have has been turned over, I             19      showing up a call recording.
                          20       believe.                                                  20   BY MR. O'DONNELL:
                          21           Q Okay.                                               21      Q Okay. All right. Let's -- so it -- it -- if
                          22           A Okay.                                               22   I understand, Mr. Cunningham, what you're telling me
                          23           Q We're going to get to that?                         23   about your information about the list of these 116
                          24           A All right. Can't wait.                              24   calls, the detail of that information, if there is any
                          25           Q Okay. So what was the name of the person that       25   recording, it would have been provided by your lawyers



                                                                                                                   20 (Pages 77 to 80)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                              6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 21 of 44 PageID 189

                                                                                       Page 81                                                         Page 83
                            1     and whatever information there are about these                 1       Q Well, you bought policies through Health
                            2     recordings are in the information provided by your             2    Insurance Innovations's portal; correct?
                            3     lawyers; correct?                                              3       A No, I disagree with that. I bought policies
                            4        A Correct.                                                  4    as a result of calls from Health Insurance Innovations's
                            5        Q Okay.                                                     5    employees or agents.
                            6        A I'm not withholding any.                                  6       Q Those policies were issued by companies other
                            7        Q Um-hum.                                                   7    than Health Insurance Innovations?
                            8        A I can -- again, if you have specific questions            8       A Yes. I mean, there is other insurance
                            9     about a specific call, I can --                                9    companies involved.
                          10         Q I will.                                                   10      Q Yeah.
                          11         A Let me know, and I can see -- look again and              11      A I don't think Health Insurance Innovations is
                          12      see if there is any other recordings of it, but --             12   actually issuing, underwriting, or selling the policies
                          13         Q Okay. And then if you look at Paragraph 22,               13   themselves, strictly speaking.
                          14      there is an allegation about a do-not-call list and an         14      Q Got you.
                          15      e-mail that you said was forwarded to you from defendant       15      A They are a broker. They are some sort of
                          16      and/or defendant's agents.                                     16   agent in relationship between them and then the
                          17            Do you see where you said that?                          17   insurance companies, and then the agents are selling the
                          18         A Yes.                                                      18   policies. I think that's kind of how it works.
                          19         Q Right there?                                              19      Q Okay. And so --
                          20         A Yep.                                                      20      A But, I mean, specific to this e-mail, I mean,
                          21         Q And that's exhibit B, which, if you turn to               21   it obviously shows that there's this Mark Grabowski guy,
                          22      Exhibit B, that's an e-mail from Health Insurance              22   and he was provided my number from Health Insurance
                          23      Innovations compliance department to                           23   Innovations. Again, just reading off of this. There is
                          24      montanamark13@yahoo.com; correct?                              24   my number. There is Health Insurance Innovations. It's
                          25         A Yes.                                                      25   from Health Insurance Innovations, and he called it, and


                                                                                       Page 82                                                         Page 84
                            1          Q Now, you actually spoke to this person on the           1    I don't know -- I don't know that Health Insurance
                            2      telephone; correct?                                           2    Innovations is just randomly e-mailing every Tom, Dick,
                            3          A I did. He was one of several of Health                  3    and Harry out there saying, "Don't call 615-348-1977."
                            4      Insurance Innovations's agents that called me after --        4    I don't know where Health Insurance Innovations, if he
                            5      he said, "Well, we know we were told not to call you,         5    was an agent or employee or some affiliation with Health
                            6      but we are going to do it any way."                           6    Insurance Innovations where they would even have his
                            7          Q And his name was Mark Grabowski?                        7    e-mail and name and other information from.
                            8          A That's what he said.                                    8       Q Might have been a former agent?
                            9          Q Okay. And you provided a recording of a                 9       A I'm not privy to his, you know, relationships
                          10       telephone call with him; correct?                             10   and when he's an agent, when he's a former agent, and
                          11           A Sure.                                                   11   all that.
                          12           Q And in the beginning of the telephone call, he          12      Q Well, he explained that to you, didn't he?
                          13       expressly told you he was not with Health Innovations         13      A I mean, he said whatever he said. Like I
                          14       Insurance; correct?                                           14   said, all I know is he got an e-mail. I don't know why
                          15           A No, that's not -- I don't -- I think you are            15   Health Insurance Innovations would send former agents
                          16       misstating testimony.                                         16   or, again, noncurrent agents and employees e-mails that
                          17           Q We are going to play the recording, but he              17   I don't think they have any ability to police that. I
                          18       expressly told you that he was not with Health                18   don't think, you know, they have any control over
                          19       Innovations -- Health Insurance Innovations and that he       19   nonemployees and nonagents. So I don't know why they
                          20       was with a different company, and he explained that to        20   would even send him versus any other random person on
                          21       you in great detail. Do you recall?                           21   the internet or anywhere an e-mail.
                          22           A As I recall, he said he was an agent or he has          22      Q So did you ask -- actually call Health
                          23       the ability to sell Health Insurance Innovations              23   Insurance Innovations and request to be put on a
                          24       policies and even tried to sell me a policy later in the      24   do-not-call list?
                          25       call.                                                         25      A I don't know. Again, out of the hundreds and



                                                                                                                     21 (Pages 81 to 84)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                                 6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 22 of 44 PageID 190

                                                                                   Page 85                                                            Page 87
                            1     hundreds of phone calls, I can't recall the specifics of    1       Q So you can't find the e-mail?
                            2     each and every conversation. I did -- I did send them       2       A That's what I just said. I don't -- again, I
                            3     an e-mail, though, and -- as I recall, and I think          3   don't think --
                            4     getting sued once or twice or three times -- you know,      4       Q Do you think maybe you didn't send it or you
                            5     at some point you should probably have an idea that I       5   sent it and lost it?
                            6     don't want to receive calls from you and you should --      6       A I sent it and lost it. Or, again, I can go
                            7     you know, if a summons and complaint from federal court     7   back and look, check every e-mail account, but --
                            8     isn't sufficient to be an indication that I don't want      8       Q Well, we have --
                            9     to receive calls and should be put on your do-not-call      9       A I don't think Health Insurance Innovations --
                          10      list, I don't know what -- I don't know what I'm           10   again, I remember this time frame because I sent the
                          11      supposed to do beyond that.                                11   letter. And, again, it was maybe a day or two before
                          12               (Off-the-record discussion held.)                 12   that. So I just thought it was odd that I would start
                          13      BY MR. O'DONNELL:                                          13   getting calls from just random agents, insurance agents
                          14         Q So on Paragraph 22 of Exhibit 1, which is the         14   saying, "Hey, they told me not to call you. So I'm
                          15      complaint that you have in front of you, it says that      15   calling you." And then Mark sent me the e-mail, and it
                          16      you "called Defendants to request Plaintiff's cellphone    16   made more sense that that was obviously as a result of
                          17      number ending in 1977 be placed on Defendants' internal    17   the e-mail I had sent.
                          18      Do-Not-Call List."                                         18       Q Okay. So you're saying that you got calls
                          19               Do you see that?
                                                                                             19   from people other than Mark Grabowski?
                          20         A Yes.
                                                                                             20       A I did.
                                                                                             21       Q Okay. And have you produced that information
                          21         Q And you did that; correct?
                                                                                             22   to us?
                          22         A I believe so.
                                                                                             23       A I don't know that I saved those calls. It was
                          23         Q Well, that's what's in your complaint. I
                                                                                             24   just -- again, I get random calls about stuff I don't
                          24      mean, is that true or not?
                                                                                             25   want and stuff that doesn't make sense all the time.
                          25         A I think it is.


                                                                                   Page 86                                                            Page 88
                            1        Q You think it is or it is?                             1    I've gotten calls about transvaginal mesh surgeries, and
                            2        A Again, we can listen to calls, and I know I           2    not only have I never had a transvaginal mesh surgery,
                            3     sent an e-mail.                                            3    as a guy, that's not particularly applicable to me. But
                            4        Q Well, I'm just asking about Paragraph 22 in           4    whatever. I still get calls about it. So I get calls
                            5     the complaint that you filed in federal court in the       5    from people that don't make sense all the time.
                            6     Middle District of Florida --                              6       Q So for the --
                            7        A Okay.                                                 7       A It is -- I'm saying it didn't make sense until
                            8        Q -- where you have said and you have sued              8    Mark Grabowski and I had an extended call and I had
                            9     Health Insurance Innovations and you have alleged that     9    already had several -- at least two or three of these
                          10      you requested that they put you on a do-not-call list?     10   calls, which I kind of disregarded because, again, they
                          11         A Okay. The complaint speaks --                         11   never said Health Insurance Innovations, whatever. And
                          12         Q Did you do that?                                      12   then, like I said, when I had a little bit more time and
                          13         A It speaks for itself.                                 13   more extended call with Mark Grabowski, for somebody to
                          14         Q Well, I want to know your testimony. Is that          14   say, "Hey, somebody told me not to call you. What's
                          15      statement truthful or not?                                 15   that about?"
                          16         A I believe it is.                                      16         I said, "I don't know. I don't know who you
                          17         Q Okay. So you did ask to be put on a                   17   are. I don't know why you are calling."
                          18      do-not-call list?                                          18         But like I said, it didn't click and really
                          19         A As I recall and sent an e-mail and I probably         19   make sense until Mark's call, which then I got it, and I
                          20      talked to somebody -- I mean, I obviously talked to Mark   20   obviously saved that call, but the other calls just
                          21      Grabowski.                                                 21   wasn't -- it wasn't particularly memorable, and I didn't
                          22         Q Do you have a copy of the e-mail that you             22   think of a reason to save them at the time.
                          23      sent?                                                      23      Q The cellphone that you have for the 1977
                          24         A I have not been able to find that as of yet,          24   number, how long have you had that cellphone?
                          25      but --                                                     25      A Maybe two years. I had a different cellphone



                                                                                                                 22 (Pages 85 to 88)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                              6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 23 of 44 PageID 191

                                                                                   Page 89                                                   Page 91
                            1     device at the time.                                          1       A The battery -- I've had some battery issues
                            2        Q You had a different cellphone device at the             2   with it.
                            3     time. When you say "at the time," you are talking about      3       Q You haven't deleted anything off of it; right?
                            4     at the time of the calls that --                             4       A Again, I've preserved the information. I
                            5        A 2016.                                                   5   exported the information. And I've sent the same
                            6        Q -- that are related to the lawsuit that brings          6   information that's on the phone in an unaltered,
                            7     us here today?                                               7   unchanged state to you as part of discovery.
                            8        A Most of the calls. I can't -- I don't exactly           8       Q And I would confirm that by looking at your
                            9     remember when I switched from one to the other, but          9   phone; right?
                          10      certainly in 2016.                                          10       A I don't know of any confirmation. It's a
                          11         Q Did you undertake any effort to preserve the           11   complete phone call with Mark Grabowski.
                          12      electronic information on the cellphone on which you        12       Q Right.
                          13      received Calls 1 through 116 on Exhibit A to your           13       A It starts at the beginning and ends. There's
                          14      complaint?                                                  14   a phone number. There is the caller ID and a date and
                          15         A Of course. Like I've said, I've sent most of           15   time and all that.
                          16      those. The call with Mark Grabowski, as an example, was     16       Q I'm not talking about -- again, let's just
                          17      in 2016. That I've sent the call recording. You have        17   kind of go back and stay focused for a second.
                          18      the call recording. That's -- that's about it. That's       18       A Okay.
                          19      all there is as far as electronic --
                                                                                              19       Q I'm talking about the list of the 116 phone
                          20         Q I'm talking about the cellphone that you had
                                                                                              20   calls that are in Exhibit A to your complaint.
                                                                                              21       A Right. And I'm talking about the specific
                          21      in 2016 that internally has the electronic information
                                                                                              22   one --
                          22      reflecting the calls that you've listed on Exhibit A,
                                                                                              23       Q Wait. Just let me finish, and I'll let you
                          23      the 116 calls.
                                                                                              24   finish.
                          24         A Yes.
                                                                                              25       A Okay.
                          25         Q Am I able to examine that phone today or that


                                                                                   Page 90                                                   Page 92
                            1      electronic information? Did you save it anywhere?           1       Q And you're saying that you have the physical
                            2          A Yes.                                                  2   cellphone which received these calls?
                            3          Q Where did you save it?                                3       A I do have the physical cellphone which
                            4          A As I just stated, not only is that information        4   received those calls.
                            5      saved, it has been exported and sent to you and your        5       Q You don't have it here with you today?
                            6      client as part of discovery. We've just talked about        6       A I don't have it with me today.
                            7      it. You told me that you have a call recording with         7       Q Correct. And that you have extrapolated
                            8      Mark Grabowski. That is an example of the same exact        8   information from that phone, provided it to your
                            9      identical information that's on my cellphone. I didn't      9   attorneys, who you believe have provided it to us?
                          10       modify it, alter it, or anything. I saved it. Then I       10       A Also correct.
                          11       sent you guys a copy of it. The same thing you have is     11       Q Okay. And so my only question is for one to
                          12       the same thing I have on my phone. If you -- there is      12   verify, in fact, that that extrapolation was properly
                          13       no other exam -- there is nothing else to get. You have    13   done and fully accurately done, you still have your
                          14       the same information, the same data that I have. It's      14   cellphone. So someone could confirm that?
                          15       on my phone. It's also in your inbox.                      15       A Hypothetically, they could.
                          16           Q What phone is it on?                                 16       Q Okay. That's what I was trying to get to.
                          17           A It's a Motorola something, G or E.                   17       A Okay.
                          18           Q Where is that phone?                                 18       Q And I would just ask that you keep, you know,
                          19           A It's in Texas.                                       19   that cellphone safe.
                          20           Q Okay. So you still have the phone that has           20       A It's in a safe place. I -- like I said, the
                          21       the electronic information on it for Calls 1 through 116   21   only issue, I'm just going to caveat it now, I've had
                          22       that are listed on Exhibit A to your complaint?            22   some battery issues. I've changed the battery, tried to
                          23           A Yes.                                                 23   get a new one. I've had some issues charging it and
                          24           Q All right. Thank you. And that's still               24   stuff like that. So that's one of the reasons why I've
                          25       operational?                                               25   made a point to export all the data so that it's in an



                                                                                                               23 (Pages 89 to 92)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                          6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 24 of 44 PageID 192

                                                                                      Page 93                                                             Page 95
                            1     easily accessible and usable format so you can have it        1    which includes the numbers that are on this list that's
                            2     and I don't have to come back later and say, "Well, you       2    Exhibit A?
                            3     know, my phone is acting up. I'm having a -- you know,        3          A I'm not sure I would agree with your
                            4     I got half of it or I got a third of it."                     4    characterization.
                            5              No. I did all that. It's just a real pain in         5          Q Well, then please explain it so I understand
                            6     the rear, but just for you, I did all that. So it's --        6    it.
                            7     it's accessible. It's available. And, again, it's --          7          A As I said, I have a call recording app that
                            8     that's why I did it. So it's available. I did this,           8    records calls, the voice of the calls, and it also
                            9     again, thinking ahead a long time ago that I want this        9    records the phone number, caller ID, and then -- of the
                          10      information, I know it's important, and to keep a record      10   calling party, and then the date and time. And so if
                          11      of it.                                                        11   there is a call -- and it's basically two folders.
                          12         Q Well, thank you. We appreciate that.                     12   There is like a -- a rolling inbox of I think 2- or 300
                          13               Now, as far as exporting the data, did you use       13   calls, and then there is a saved folder of calls that I
                          14      any particular software?                                      14   want to save. So if I attributed it to Health Insurance
                          15         A Bluetooth.                                               15   Innovations, I would save that and move it from inbox to
                          16         Q Okay. And what -- where did you export the               16   the saved calls.
                          17      data to using blue tooth?                                     17            That's why I said previously, with the random
                          18         A Google Drive. I think it's either that or                18   insurance agents calling me, I didn't save those because
                          19      Dropbox. One of the cloud services.                           19   I didn't really attribute that to Health Insurance
                          20         Q Did you extract all of the information through           20   Innovations or know who they were or why they were
                          21      Bluetooth onto a Google Drive?                                21   calling until Mark and I had an extended conversation,
                          22         A I extracted it as it's held on the device in             22   and it was, "Oh, okay, I'm with Health Insurance
                          23      the normal course of the app and the storage and all          23   Innovations." That's when I attributed it to Health
                          24      that stuff. That's -- you have the same copy, same            24   Insurance Innovations. He sent me the e-mail and so
                          25      thing that I would have or she has or you have.               25   forth.


                                                                                      Page 94                                                             Page 96
                            1          Q Well, how were the 116 numbers picked out as           1             But beyond that I didn't save those calls
                            2      opposed to the other calls on your phone?                    2    because I didn't really attribute it to this lawsuit. I
                            3          A Oh, when they come in, I would listen to them.         3    didn't think about it. I just didn't think it was
                            4      If they were talking about health insurance and Health       4    relevant and didn't know that it was.
                            5      Insurance Innovations and so forth or I attribute it to      5          Q What's the name of the app?
                            6      them, then I would save them.                                6          A Automatic Call Recorder.
                            7          Q Using Bluetooth?                                       7          Q And so if I understand the process correctly,
                            8          A No, no, no. Let me explain how the app works.          8    you're not using that app to automatically save or
                            9      So I have an app that records calls.                         9    preserve telephone numbers on your cellphone. The app
                          10           Q What is the --                                         10   only works when you designate a certain call to be
                          11           A Automatic Call Recorder.                               11   saved?
                          12           Q Okay. That's recording voice calls; correct?           12         A No. In the description of the app, which,
                          13           A Is there another type?                                 13   again, we are going to talk a little bit about obvious
                          14           Q Yes. Again, we are going to talk about the             14   things, but it automatically records calls without any
                          15       recordings later.                                            15   other intervention. That's the automatic part of it.
                          16           A Okay.                                                  16   So as it automatically records calls, I have a call
                          17           Q What I'm talking about right now are the 116           17   recording on the app, on my cellphone when it's done.
                          18       calls on Exhibit A to your complaint.                        18            Now, there is two folders that it goes into.
                          19           A Okay.                                                  19   Really one folder it goes to. It goes into inbox
                          20           Q That information.                                      20   folder, which there is -- I think there is a maximum of
                          21           A Yeah.                                                  21   200 calls. So when I get 201 calls, the 200th -- the
                          22           Q Okay. You have a cellphone that you don't use          22   current 200th call, when I get another call, that 200th
                          23       anymore that's in your personal possession; correct?         23   call is deleted off the app. Because it's kind of like
                          24           A Correct.                                               24   a flash memory.
                          25           Q And you use that cellphone to import data,             25            I hope I'm not getting too technical. But



                                                                                                                      24 (Pages 93 to 96)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                                   6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 25 of 44 PageID 193

                                                                                   Page 97                                                        Page 99
                            1     it's kind of like flash memory, which only holds a          1       Q Okay. How did you make the list?
                            2     certain amount of data. And then, you know, if you turn     2       A I just went through that. You really want me
                            3     your computer off, that's gone. But if you save it to       3   to talk about that again?
                            4     your hard drive, that's saved and preserved forever. So     4       Q Just for the record, we don't have 116
                            5     that's kind of how computers used to work a long time       5   recordings.
                            6     ago. But do you understand the analogy?                     6       A And there may not be 116 recordings.
                            7        Q Um-hum.                                                7           MS. KUBERKA: It doesn't mean that call didn't
                            8        A Okay. Good.                                            8       happen.
                            9        Q Yes.                                                   9   BY MR. O'DONNELL:
                          10         A So when it's in the inbox, I have the option          10       Q Okay. So where do we find the electronic
                          11      to save and move it to the hard drive, if you would, for   11   footprint of the call happening?
                          12      the permanent saved storage. So for those calls, I         12       A Talk to your friends at the Simple Health
                          13      would -- I would do that and, you know, if identified it   13   Plans and some of the illegal telemarketers that you
                          14      as being associated with Health Insurance Innovations.     14   guys have been using.
                          15      If it wasn't and I didn't identify it as being             15       Q I want to make sure that you don't have it.
                          16      associated with Health Insurance Innovations at the        16       A I didn't make the calls to myself. How would
                          17      time, for example, if I have random health -- random       17   I have that?
                          18      insurance agents calling me saying, "Hey, somebody told    18       Q They were received by you?
                          19      me not to call you," and I don't know who they are and
                                                                                             19       A They were received by me.
                          20      why they are calling, I really didn't have a reason to
                                                                                             20       Q Okay.
                                                                                             21       A Okay.
                          21      save that call. I didn't -- I didn't know at the time.
                                                                                             22       Q Where is that information?
                          22               But for calls with prerecorded messages or
                                                                                             23       A What information? You got to be a little
                          23      that are initiated using automated telephone dialing
                                                                                             24   more -- you have a list of the phone calls.
                          24      system that are obviously violative of the TCPA, I saved
                                                                                             25       Q Um-hum.
                          25      those calls. When they are talking about health


                                                                                   Page 98                                                      Page 100
                            1     insurance and I identify it as being associated with       1       A You have --
                            2     Health Insurance Innovations, I can look and say, okay,    2       Q How was the list made?
                            3     these are all the times this caller ID called. I may       3       A I just talked about that. But I'll do it
                            4     have only made that connection on the third or fourth      4    again. Here we go. Okay.
                            5     call, but then I go back and look or I can look through    5       Q Let's break it down for listed telephone calls
                            6     my phone records and see that, oh, that caller ID called   6    versus the recordings. Keep the recordings separate. I
                            7     me ten times in the last two weeks. And so that's kind     7    want to know how you made this list of calls.
                            8     of how you can research and look at and identify the       8       A Okay. I would get a call.
                            9     calls.                                                     9       Q Correct.
                          10         Q All right. So all the original data, though,          10      A It would be usually initiated using a dialing
                          11      is on your cellphone?                                      11   system. Often there were prerecorded messages. I know
                          12         A Yes. And all the copied data is in your               12   that that's -- I didn't ask about health insurance. I
                          13      possession.                                                13   don't need health insurance. I have Veterans
                          14         Q Great. All the copied electronic data?                14   Administration. They are great. Whatever they are
                          15         A Yeah, I'm not sure what --                            15   charging for this crap health insurance, the VA is free,
                          16               MR. O'DONNELL: Did we get any -- did we get       16   and you can't beat free unless they are going to pay me
                          17         an electronic file of the calls that he saved, not      17   to go to the doctor, which the VA actually has. They
                          18         the recordings?                                         18   pay mileage if you have to travel a certain distance.
                          19               MS. KUBERKA: He's talking about the               19   So I've gone to the doctor for free and gotten paid cash
                          20         recordings.                                             20   money for going to the doctor.
                          21         A Yeah.                                                 21         But I digress. At any rate, that list is made
                          22      BY MR. O'DONNELL:                                          22   when I get a -- what appears to be an unsolicited,
                          23         Q Oh, I'm talking the telephone calls that are          23   unwelcome, violating telephone call automated or
                          24      on Exhibit A.                                              24   prerecord or both to my cellphone. I identify that
                          25         A I'm not sure what the difference is.                  25   because I have ears and I know what an automated call



                                                                                                              25 (Pages 97 to 100)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                              6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 26 of 44 PageID 194

                                                                                Page 101                                                        Page 103
                            1      sounds like or a prerecorded message sounds like and I   1    BY MR. O'DONNELL:
                            2      can generally listen to what a pre -- automated call     2       Q We don't have the electronic base from which
                            3      characteristics of in ATDS.                              3    this --
                            4              So when I hear that, I -- my Automatic Call      4       A Well, you know, you can subpoena my carrier if
                            5      Recorder automatically, just like it says in the title   5    you think the call records or the call are not --
                            6      of the app, records the call. So if it's an automatic    6       Q I'm not asking for your -- your information.
                            7      recording of the call, that lists the caller ID, the     7       A I'm not the custodian of the records, and I
                            8      time, the date, and then I move that from inbox to the   8    don't have the deep internals of the IP address that the
                            9      saved permanent folder of calls.                         9    calls were from and to. Look, I don't -- I don't get
                          10               So I already have the same information that's    10   into all that. That is above my pay grade. All I know
                          11       on that list, I have the caller ID -- let's look at      11   is my phone rings, and there is a phone number, and it's
                          12       this. Hold on. Yep. There it is. "Call From" which       12   at a certain time, and then I know the date. I usually
                          13       is the caller ID of the number to me -- we already       13   keep track of the date pretty well. So --
                          14       talked about this -- to 1977. So it's from -- to 1977    14      Q So somewhere -- somewhere you have the
                          15       from, looking at Line 1, 731-501-1075. The time          15   electronic support that underlies Exhibit A?
                          16       approximately 1:53 central time, 8-23-2016.              16      A I'm not sure what you mean by "electronic
                          17           Q Okay. Now --                                       17   support."
                          18           A So that's how this list is made because I have     18      Q Well, these numbers came in to your cellphone;
                          19       identified an illegal telemarketing call that involves   19   right?
                          20       Health Insurance Innovations.                            20      A Yes.
                          21           Q Okay.                                              21      Q And then somehow you gave the electronic
                          22           A So I got date. I got the time. I got the
                                                                                            22   information on your cellphone to your attorney?
                          23       caller ID. Do you understand?
                                                                                            23      A I sent her the call recordings, which you guys
                          24           Q I'm trying.
                                                                                            24   have a copy of.
                          25           A That's number one. Then hold on. Then I get
                                                                                            25      Q We only have the calls that are recorded, not


                                                                                Page 102                                                        Page 104
                            1     a call from 954-800-4962 automated or prerecorded to my   1    all the calls that are on Exhibit A. We are going
                            2     cellphone 1 -- 1977 at 5:21 in the p.m. on August 23rd,   2    around and around about this.
                            3     2016. Same prerecorded message, as I recall, that the     3       A Every call --
                            4     other call had.                                           4       Q Can you -- can you answer more specifically
                            5        Q So this list that's Exhibit A, did you               5    the questions that I've asked.
                            6     manually prepare this or was this typed off of a --       6       A Are you unclear about any element of how I
                            7     created on an app? Who prepared Exhibit A?                7    documented and did some of the investigation to
                            8            MS. KUBERKA: I did.                                8    determine that 731 or 954 or any of these phone numbers
                            9     BY MR. O'DONNELL:                                         9    are associated with your client?
                          10         Q Okay.                                                10      Q I am asking for the underlying electronic
                          11         A My lawyer did.                                       11   basis upon which this list is made.
                          12         Q What was used to prepare Exhibit A?                  12      A I don't know what "underlying electronic
                          13         A I think a computer.                                  13   basis" means.
                          14         Q So is there electronic data to support               14      Q One is on your cellphone, and then you've
                          15      Exhibit A?                                                15   extracted it somehow from your cellphone TO another
                          16         A Sure, there is. I'm sure there -- yeah. I'm          16   media. Then, apparently, you gave to it your lawyer,
                          17      sure it's --                                              17   and your lawyers made this list?
                          18         Q Not been produced.                                   18      A And you have a copy of the call recordings. I
                          19         A You have call recordings.                            19   don't know what -- you're asking for a specific question
                          20         Q We have call recordings.                             20   to a very vague -- I've taken computer science courses,
                          21         A There is call records from my cellphone              21   and I don't know what the heck you are talking about
                          22      carrier.                                                  22   when you talk about electronic basis for the call
                          23         Q We have paper records.                               23   recordings. They are on. You have the call recordings.
                          24             MS. KUBERKA: Yes.                                  24   Turned over the phone records from the phone company.
                          25         A Okay.                                                25             MS. KUBERKA: They haven't subpoenaed those.



                                                                                                             26 (Pages 101 to 104)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                             6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 27 of 44 PageID 195

                                                                                  Page 105                                                       Page 107
                            1              MR. O'DONNELL: No, we haven't.                    1       A I'm just -- yeah, have you not received
                            2        A You haven't subpoenaed them?                          2    anything that looks like phone records from a phone
                            3     BY MR. O'DONNELL:                                          3    company or a spreadsheet or --
                            4        Q No, and it's not really something I'm                 4    BY MR. O'DONNELL:
                            5     interested in. I'm interested in the calls that you        5       Q We are going to go over all of that.
                            6     received that brings you here today that support the       6       A Well, let's talk about it now. You keep
                            7     federal lawsuit that you filed.                            7    asking me about this list, Exhibit A. That's what
                            8        A Okay.                                                 8    Exhibit A was generated from. So let's not talk about
                            9        Q Yeah. So I'm trying to understand how                 9    it later. You want to know where Exhibit A came from.
                          10      Exhibit A was created. In the court system, if someone     10   You talk about the federal rules of evidence and all
                          11      gives you a summary, you are entitled to examine the       11   that stuff.
                          12      electronic information underlying the summary. That's a    12           And you have -- the only electronic stuff are
                          13      federal rule of evidence. If you're unable to provide      13   call recordings, and beyond that and how the phone --
                          14      that evidence, one, the case should have never been        14   how the calls were transmitted and what cell to tower or
                          15      filed and certainly should not go forward to trial. So     15   whatever, I don't know all that. You have to ask
                          16      in my inartful way, I'm trying to determine, one -- and    16   Republic Wireless, the custodian of records, how exactly
                          17      I think I've established this -- that you still have       17   the calls were transmitted and how they spoofed -- I
                          18      your original cellphone on which these 163 -- 116 calls    18   don't know all that.
                          19      were received. Correct? You still have the cellphone?      19           But all I know is my phone rang and the date
                          20         A I do have the cellphone. Yes.                         20   and time. That date and time is reflected on here, and
                          21         Q Then you have an app that you use to record           21   the caller ID is reflected on here. And the custodian
                          22      calls?                                                     22   of records is Republic Wireless. That's what I know.
                          23         A Correct.                                              23   And I look at my phone records and see how many times
                          24         Q Okay. And that you extracted some type of             24   these numbers call me.
                          25      electronic information to provide to your lawyer in this   25      Q Okay. Now, with respect to Exhibit B, on the


                                                                                  Page 106                                                       Page 108
                            1     case.                                                      1    complaint.
                            2        A What --                                               2       A Okay.
                            3        Q Electronic information means there was no             3       Q So the e-mail that you've provided us with is
                            4     paper information. You extracted certain information       4    an e-mail asking that your telephone number be placed on
                            5     off of your phone. I thought you told me you put it on     5    an internal do-not-call list; correct?
                            6     a Google Drive?                                            6       A Yes.
                            7        A It was Google or Dropbox, one of them.                7       Q And that was a request that you made; correct?
                            8        Q Okay.                                                 8       A Yes.
                            9        A And there are -- that would be -- let me              9       Q All right. And then you said that you
                          10      clarify. I'll be more specific. The extracted              10   received calls from more than montanamark, who is Mark
                          11      electronic information is the call recordings. That's      11   Grabowski?
                          12      what I'm referring to. I don't know what other             12      A Correct.
                          13      electronic information an Automatic Call Recorder is       13      Q Okay. And who else did you receive calls
                          14      going to provide other than call recordings, which you     14   from?
                          15      do have. Every call recording is not on there, but I am    15      A Again, I don't remember their names. I just
                          16      able to look through my -- you know, my carrier's phone    16   thought it was -- I just remember around that time frame
                          17      records and you would be able to do the same thing if      17   I started getting weird calls about, "Hey, somebody told
                          18      you contacted the custodian of records.                    18   me not to call you. Why is that?" And, like, it was
                          19         Q So you have your carrier's phone records?             19   just odd. Again, just as I remember calls about
                          20         A Yes, in an unsworn --                                 20   transvaginal mesh surgeries. I don't have a vagina,
                          21         Q And you've not produced them in this case?            21   just for the record. So I --
                          22               THE WITNESS: Have we?                             22      Q But I'm talking about the calls that you got
                          23               MS. KUBERKA: He has the list from the actual      23   regarding your number and request not [sic] to be placed
                          24         device of the call logs. It's not the same as the       24   on a do-not-call list. So let's confine it to that?
                          25         carrier recordings that are more in-depth.              25      A Okay.



                                                                                                             27 (Pages 105 to 108)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                               6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 28 of 44 PageID 196

                                                                                  Page 109                                                 Page 111
                            1        Q Now, did you keep a list of those calls?               1   hear -- is there a part of this call that was not
                            2        A Are you talking about from the random                  2   recorded?
                            3     insurance agents?                                           3       A I don't think so. I sent it as it's -- I sent
                            4        Q Correct.                                               4   the whole recording that I have on my cellphone.
                            5        A No.                                                    5       Q Does it sound like the whole call wasn't
                            6        Q Those calls would still be on your cellphone           6   record to you?
                            7     that you have?                                              7       A No. It sounds like everything.
                            8        A Probably not.                                          8       Q Okay. Hold on.
                            9        Q Why not? They were around the same time.               9       A You are not going to hear it ringing on my
                          10         A Again, there is a list -- a limit of 200 calls        10   end. The only way you can tell --
                          11      that are -- if they are not saved, they are in inbox.      11       Q I didn't hear a "hello" from you?
                          12      Then it's a rolling 200 list. So as more calls come in,    12       A Most of the time I don't say "hello."
                          13      as another 200 calls come in, those previous 200 calls     13       Q You don't say "hello." You just picked up the
                          14      are going to be purged.                                    14   phone and somebody started talking?
                          15         Q Did you make any effort to prevent those calls        15       A That one I remember was in the morning. I was
                          16      from being purged?                                         16   trying to sleep in I think. November 2nd. I felt like
                          17         A I didn't know that I -- I didn't know                 17   that was a Saturday -- I remember I was trying to sleep
                          18      what they were -- I didn't know who was calling and what   18   in.
                          19      it was about, as I just stated.
                                                                                             19       Q Let's play it again.
                          20         Q You just explained what it was.
                                                                                             20       A Okay.
                                                                                             21          (Recording played as follows:)
                          21         A I explained after the fact that I figured out
                                                                                             22          VOICE: Yeah, I got an e-mail that I'm not
                          22      that, yes, it was related to Health Insurance
                                                                                             23       supposed to call this number, but I did --
                          23      Innovations, but I didn't -- I didn't know that at the
                                                                                             24          (Recording stopped.)
                          24      time.
                                                                                             25   BY MR. O'DONNELL:
                          25         Q Okay. Well, let's talk about Exhibit B and


                                                                                  Page 110                                                 Page 112
                            1      this e-mail. And you received a call from Mark             1       Q So does that sound like we don't have a full
                            2      Grabowski; correct?                                        2   recording of the call to you?
                            3          A Correct.                                             3       A Whatever recording I have is the same
                            4          Q And that's a recording that you provided to          4   recording you have.
                            5      us; right?                                                 5       Q Okay.
                            6          A Correct.                                             6       A I didn't edit or modify -- the only
                            7          Q Let me start to play it, and I might stop it         7   possibility is that -- because you can turn on and off
                            8      now and then, and I might have a question.                 8   the automatic call recording setting. I mean, the only
                            9              MR. O'DONNELL: If you have any problem             9   possibility is if I was -- if I had it on manual instead
                          10           hearing it, let me know. Okay. And we'll have it      10   of automatic and I was just a little slow hitting
                          11           later if you need to listen to it.                    11   record. But like I said, generally speaking, I would
                          12               (Recording played as follows:)                    12   just have all calls recorded. Like I said, I didn't
                          13               VOICE: I'm not supposed to call that number,      13   modify it. If you want to listen to the cellphone or to
                          14           but I did anyway. Do you know what that's all         14   the call off of my cellphone, it's going to sound
                          15           about?                                                15   exactly like that. And I just -- I just hit forward and
                          16               MR. O'DONNELL: Let me start this over again.      16   send and sent whatever -- whatever's on the call as
                          17               (Off-the-record discussion held.)                 17   it -- as it is.
                          18               (Recording played as follows:)                    18       Q Okay. My only point was not that there are
                          19               VOICE: Yeah, I got an e-mail that I'm not         19   different recordings, but the recording doesn't start
                          20           supposed to call this number, but I did anyway.       20   with the beginning of the call. That's all.
                          21               (Recording stopped.)                              21       A I can't -- I can't -- I can't -- I believe
                          22       BY MR. O'DONNELL:                                         22   that's the beginning of the call. I can't say that it
                          23           Q Now, it seems like there's something missing.       23   wasn't, but there is a low, low -- low, low probability
                          24       He says, "Yeah, I just -- you know, I got this e-mail,"   24   that maybe I was a little slow. But it's an automatic
                          25       but I didn't hear you pick up and say "hello." I didn't   25   call recording app. I don't screw with the settings



                                                                                                          28 (Pages 109 to 112)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                         6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 29 of 44 PageID 197

                                                                                Page 113                                                       Page 115
                            1     that often. That's the only possible thing I can think    1         VOICE: I just thought I'd give it a call and
                            2     of, but I don't think that's likely.                      2      let you know if either you requested or they are
                            3           (Recording played as follows:)                      3      sending it out on your behalf. Are you an
                            4           VOICE: -- anyway. Do you know what that's           4      individual or just -- I know 615, isn't that
                            5        all about.                                             5      Tennessee?
                            6           MR. CUNNINGHAM: I don't know. Who are you?          6         MR. CUNNINGHAM: It is yep.
                            7           VOICE: I work with Health Insurance -- it           7         VOICE: Yeah. I used to work down in
                            8        says, "Health Insurance Innovations. Please add        8      Nashville, but just letting you know, I don't know
                            9        this person to do-not-call list," and it says, "Do     9      why I got this e-mail. But, I mean, so I'm just
                          10         not market, sell, even if inbound, to anyone using    10      letting you know it's got -- it's sending it out to
                          11         this number."                                         11      not call this person, this number, or if the number
                          12            So it sounds like this is just an individual       12      comes in to us that we are not supposed to answer
                          13         number, isn't it?                                     13      it. And it says do not call list --
                          14            MR. CUNNINGHAM: Yeah. You said Health              14   BY MR. O'DONNELL:
                          15         Insurance Innovations sent that to you?               15      Q I backed up a little bit so you can listen.
                          16            VOICE: (Indiscernible) Yeah. Health                16         VOICE: It says, "Do not market sell, even if
                          17         Insurance Innovations. And then it said, "Thank       17      inbound, to anyone using this number." So it
                          18         You, HLL [sic] Compliance Department." So I           18      sounds like this is just an individual number,
                          19         thought I'm still going to call and find out why I    19      isn't it?
                          20         can't call that number. It's weird. I had no          20         MR. CUNNINGHAM: You said Health Insurance
                          21         idea.                                                 21      Innovations sent that to you?
                          22            It says, "Health Insurance Innovations, Please     22         VOICE: (Indiscernible) Yeah, Health
                          23         add to DNC" -- "Dear Mark J, Please add the           23      Insurance Innovations. And then it says, "Thank
                          24         following telephone number to your internal DNC       24      you HLL [sic] Compliance Department.
                          25         list, and please do not market or even sell, if       25         "So I thought I'm still going to call and find


                                                                                Page 114                                                       Page 116
                            1        inbound, to anyone using this number." That just      1       out why I can't call that number. It's weird. I
                            2        seemed kind of odd to me.                             2       have no idea.
                            3           MR. CUNNINGHAM: Did Health send those out to       3          It says, "Health Insurance Innovations, please
                            4        you or tell you not to call people. I'm not sure.     4       add to DNC' -- 'Mark J, Please add the following
                            5        It's -- I had never heard of this company, but it     5       telephone number to your internal DNC list, and
                            6        sent me this.                                         6       please do not market or even sell, if inbound, to
                            7           (Recording stopped.)                               7       anyone using this number." That just seemed kind
                            8     BY MR. O'DONNELL:                                        8       of odd to me.
                            9        Q Did you hear him say he never heard of this         9          THE COURT: Did Health send those out to you
                          10      company?                                                 10      or tell you not to call people?
                          11         A Yeah.                                               11         VOICE: I'm not sure. It's -- I had never
                          12         Q So does that indicate to you that he's not          12      heard of this company, but it sent me this number,
                          13      involved with Health Insurance Innovations?              13      and I just thought I would --
                          14         A No.                                                 14         (Recording stopped.)
                          15         Q Okay. Let's play some more.                         15   BY MR. O'DONNELL:
                          16         A There is an e-mail from him, and he said            16      Q And so it's still your testimony that Mark
                          17      "Health Insurance Innovations."                          17   Grabowski told you that he had some affiliation with
                          18         Q Correct. And he told you he wasn't with             18   Health Insurance Innovations?
                          19      Health Insurance Innovations?                            19      A Yeah. He got an e-mail from Health Insurance
                          20         A He didn't say that.                                 20   Innovations. You know, why he said what he said, you
                          21         Q And later he tells you what company he              21   would have to ask Mark Grabowski. Why Health Insurance
                          22      actually works with, doesn't he?                         22   Innovations sent that e-mail to him, you would have to
                          23         A Just -- just because they are an                    23   ask your client.
                          24      independent --                                           24         All I can tell you is I don't think Health
                          25            (Recording played as follows:)                     25   Insurance Innovations is going to send e-mails to random



                                                                                                          29 (Pages 113 to 116)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                              6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 30 of 44 PageID 198

                                                                              Page 117                                                         Page 119
                            1     people telling me not to call them unless they are an      1       Q I just wanted to make sure I understood where
                            2     agent or affiliated with them somehow. I don't know how    2    the device is.
                            3     Health Insurance Innovations would even have his name or   3       A Yep.
                            4     e-mail address to send him an e-mail to tell him not to    4       Q Now that number, this 1977 number is -- you're
                            5     call me.                                                   5    now using a different cellphone device for it?
                            6        Q So could you take a look at Paragraph 13 of           6       A Correct.
                            7     the complaint, please?                                     7       Q Okay. And so the app that you have, Automatic
                            8        A Yep.                                                  8    Call Recorder, that's going to record every call that
                            9        Q This is where you allege that a prerecorded           9    comes in to 1977?
                          10      message was left for you; correct?                         10      A It depends on the settings. It depends on the
                          11         A Correct.                                              11   settings.
                          12         Q And apparently you have a recording of this           12      Q And who determines the settings?
                          13      prerecorded message that you've provided to us?            13      A I do.
                          14         A Yes.                                                  14      Q What settings are there?
                          15         Q Okay. It says, "Hi, my name is Michael and            15      A I mean, you can record every call. You can
                          16      I'm calling from the National Health Insurance             16   record every call except those that are from caller IDs
                          17      Enrollment Center"; correct?                               17   in your -- in your phone book; so, like, saved people.
                          18         A That's what's on the paper.                           18   You can record none of them. You can turn them off.
                          19         Q Doesn't say anything about Health Insurance           19   You can set it to manual versus automatic. There is
                          20      Innovations?                                               20   just various other settings.
                          21         A No, it doesn't.                                       21      Q And then how do you ensure that you comply
                          22         Q Now, did you return that call?                        22   with the laws of the various states for recording
                          23         A It doesn't list a date and time, but I may            23   telephone calls?
                          24      have.                                                      24      A I comply with the various states relating to
                          25         Q Just don't recall?                                    25   recording telephone calls.


                                                                              Page 118                                                         Page 120
                            1          A There were several calls and several versions        1       Q How do you do that?
                            2      of their prerecorded messages that I've heard. That's      2       A I'm not sure what you're saying. I comply
                            3      just one of them.                                          3   with the laws. That's how I do it.
                            4          Q So just so I'm clear about the Automatic Call        4       Q Okay. How do you comply?
                            5      Recorder app that you have --                              5       A I don't do what's illegal, and I do what's
                            6          A Okay.                                                6   permitted.
                            7          Q -- who offers that app?                              7       Q Are there states that are what are called
                            8          A It's on the Google app store.                        8   two-party consent states?
                            9          Q Okay. Is it a Google application, or is it --        9       A I've heard the term, yes.
                          10           A It's not made by Google. It's a -- it's             10       Q Versus one party consent states?
                          11       somebody that makes apps.                                 11       A Sure.
                          12           Q So this Automatic Call Recorder app, you leave      12       Q And when you have your cellphone, you travel
                          13       that on your cellphone 1977 on all the time?              13   with it; right?
                          14           A Yes. It runs in the background almost all the       14       A Generally, yes.
                          15       time.                                                     15       Q To different states?
                          16           Q Okay. And the calls that bring us here today,       16       A Yes.
                          17       they are actually resident on another phone device        17       Q Okay. And you may be in states that have
                          18       that's not here with you today; correct?                  18   two-party consent requirements when you received and
                          19           A They are on the phone device. They are in her       19   record telephone calls?
                          20       inbox or a Google Drive or shared -- some sort of cloud   20       A Rarely, but it's --
                          21       drive; and as I understand, you guys have access. So      21       Q Possible?
                          22       you have a copy of it. She has a copy of it. I have a     22       A I've been in them. Rarely.
                          23       copy of it.                                               23       Q Now, as far as the recording when it's -- I
                          24           Q Okay. We'll get to that part.                       24   don't know if I used the right word, not recording, but
                          25           A Okay.                                               25   as far as the storage capabilities, do you --



                                                                                                              30 (Pages 117 to 120)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                             6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 31 of 44 PageID 199

                                                                                 Page 121                                                      Page 123
                            1              MR. O'DONNELL: One second.                         1   crazy call that I get from random people I don't know
                            2              MR. ABRAHAMY: All right.                           2   who they are or why they are calling or who they are
                            3      BY MR. O'DONNELL:                                          3   calling on behalf of.
                            4          Q -- do you make any effort, you know, to get          4           If they had said Health Insurance Innovations,
                            5      additional storage so you can adequately preserve all      5   I would have saved the call, but they didn't say that.
                            6      these various calls that are coming in and are related     6   Mark Grabowski did say that. So that's -- that's,
                            7      to all of these different lawsuits or do you just rely     7   again, where the determination of I can't save every
                            8      upon your settings and you extracting the information      8   call; otherwise, I'm going to have a phone with no
                            9      that you want to extract?                                  9   storage space and I'm going to have to get another
                          10           A I'm not sure what you mean.                         10   phone.
                          11           Q Do you undertake any effort to increase the         11       Q But you are in the business of pursuing these
                          12       storage? You mentioned one part of your testimony is      12   TCPA claims. I mean, it's part of what you do. Why
                          13       after 200 calls it starts to delete the older calls.      13   wouldn't you get the increased storage to preserve all
                          14       But do you make any efforts to make sure that you,        14   of this data?
                          15       before that automatic deletion function is triggered      15       A Do you want to ask one question or three?
                          16       that you store the information?                           16       Q Well, if there were three, you could pick
                          17           A Oh, generally, if I think it's an actionable        17   whichever one you want to answer?
                          18       call, I save it.                                          18       A It's not a business, and I'm not in that
                          19           Q Okay. But that's your determination that you        19   business. I don't know of anyone who has a business
                          20       make?                                                     20   like that.
                          21           A That would be my determination. I -- most           21       Q Okay. Well, you've written books on it, a
                          22       cellphones are limited as far as their storage            22   book?
                          23       capabilities as far as their permanent storage            23       A No. I haven't.
                          24       capabilities. So I -- and every call is not actionable    24       Q And you have blog sites where you are helping
                          25       or necessarily one that I think is a violation of law.    25   people file these claims; right?


                                                                                 Page 122                                                      Page 124
                            1     So I'm not necessarily going to save every single call.    1       A I don't help people file any claims. I don't
                            2        Q But you're not saving that so somebody else           2    know what blog site you're referring to.
                            3     could maybe reach a different conclusion than you?         3       Q Okay. So do you have a -- one of the
                            4        A What do you mean?                                     4    cellphones that you have with you today is the 1977
                            5        Q Well, you're making the decision on what              5    number?
                            6     information you're saving and what you are not?            6       A Correct.
                            7        A It's my phone, yes.                                   7       Q Okay. And so if somebody called you here
                            8        Q Okay.                                                 8    today, it would be automatically recorded?
                            9        A I don't know that there is anyone else that           9       A Depends on the settings.
                          10      would make that decision for me.                           10      Q Okay. Well, they are your settings. Do you
                          11         Q Okay. So the other agent calls that you got           11   have them on or off?
                          12      about this do-not-call list, the other calls that you      12      A Right now my phone's off. So I don't know.
                          13      received about the do-not-call list, where are the         13      Q Okay.
                          14      recordings for those?                                      14         MS. KUBERKA: Want to take a break?
                          15         A Like I said, I don't -- I didn't save them            15         THE WITNESS: Yeah, can we take probably about
                          16      because I didn't think I had to or think that it was --    16      a five-minute break.
                          17      know that it was even relevant. I didn't know who the      17         (Off the record from 1:07 p.m. until
                          18      people were calling.                                       18      1:54 p.m.)
                          19         Q Well, you saved Mr. Grabowski's call?                 19         MR. O'DONNELL: Okay. Back on the record.
                          20         A Of course. Because Mr. Grabowski talked about         20   BY MR. O'DONNELL:
                          21      Health Insurance Innovations and talked about an e-mail    21      Q So, Mr. Cunningham, do you still have
                          22      and sent me a copy of the e-mail. So preserving that,      22   Exhibit 1 in front of you?
                          23      knowing it's relevant to a current or future claim is --   23      A Yes, I do.
                          24      is -- is relevant. Obviously, I would have an              24      Q And Paragraph Number 22, we talked about the
                          25      obligation to do that. But I just can't save every         25   internal e-mail, and you don't have that anymore, and



                                                                                                            31 (Pages 121 to 124)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                            6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 32 of 44 PageID 200

                                                                                Page 125                                                            Page 127
                            1      then in your testimony you mentioned a letter. Are you    1       A Correct.
                            2      talking about one and the same communication?             2       Q Okay. And do you know that Verizon has an app
                            3           A Yes, I believe so.                                 3    that will block autodialed calls?
                            4           Q So the letter is actually an e-mail?               4       A I don't know that they have that, and I don't
                            5           A Yes. To be sure, I'm not saying I don't have       5    think -- even if they did have it, I don't think it
                            6      it. I'm just saying I couldn't find it. It may be         6    works. I've heard of several other apps, but I don't --
                            7      somewhere -- I looked for it, but I haven't found it. I   7       Q Have you ever tried Verizon's app?
                            8      can look for it again, but I'm sure Health Insurance      8       A Nope.
                            9      Innovations has a copy of it.                             9       Q So you don't know whether it works or not?
                          10            Q Okay. Then you were explaining to us that the      10      A I know if it worked, I mean, robocalling
                          11       116 telephone calls that are on Exhibit A to the          11   wouldn't be an issue.
                          12       complaint, that you picked them out by listening to the   12      Q Have you ever tried any of these apps?
                          13       recordings; correct?                                      13      A No.
                          14            A That's sort of how I did it, not exactly. So       14      Q Okay.
                          15       I listened to the recordings. I would identify caller     15      A I don't think it's my -- I don't think I have
                          16       ID that is violative and seems to be related to Health    16   any duty or obligation to block people from breaking the
                          17       Insurance Innovations and documented the -- you know,     17   laws or making calls that they shouldn't be making in
                          18       obviously the caller ID. Then I would look through my     18   the first place.
                          19       phone records to see if there is other calls from that    19      Q I respect your opinion, but I just wanted to
                          20       number when compiling this list.                          20   know whether you made any effort to use any of these
                          21            Q The jump drive that I provided to your counsel     21   various apps?
                          22       that had the recordings that were actually produced, do
                                                                                             22      A No.
                          23       you know that none of them match any of the 116 phone
                                                                                             23      Q Okay. So are there days when you receive over
                          24       calls that are in Exhibit A to your complaint?
                                                                                             24   30 calls --
                          25            A Is that -- I don't know that. I do not know
                                                                                             25      A Yeah.


                                                                                Page 126                                                            Page 128
                            1     that that is true.                                         1       Q -- a day?
                            2        Q Okay. Did you make any attempt to make sure           2       A Oh, yeah.
                            3     that the phone calls that were recorded that pertain to    3       Q And you haven't tried any of these apps?
                            4     the 116 calls that are on Exhibit A were actually          4       A No. I don't -- I'm not sure how the apps
                            5     produced to us?                                            5    work, and I don't know that the apps were even in
                            6        A Say that one more time.                               6    existence in 2016.
                            7        Q Does your attorney have the recordings for the        7       Q Okay.
                            8     116 calls that are on Exhibit A?                           8       A And, again, it's not my -- my duty I believe
                            9        A As we stated, there are not 116 recordings.           9    is to -- as an informed consumer and consumer advocate
                          10      There are recordings that are responsive and that's --     10   is to -- is to prosecute these claims in court.
                          11      you know, I exported what I could identify.                11      Q Okay. So as a consumer advocate, if you used
                          12         Q How many?                                             12   an app that blocked the calls you wouldn't be advocating
                          13         A I didn't count how many recordings there are.         13   anymore?
                          14         Q Okay. So you don't know how many recordings           14      A I would still have a record of the calls, but
                          15      there are from 116 calls?                                  15   as far as evidence, as you talked about, federal rules
                          16         A No. I don't.                                          16   of evidence and proving a claim, that's -- you need
                          17         Q Okay. Do you know that we don't have any of           17   evidence to prove a claim in court.
                          18      them?                                                      18      Q Correct.
                          19         A You don't have any recordings?                        19      A So I wouldn't have evidence of it and that
                          20         Q For the 116 calls that are on Exhibit A, no.          20   would -- as you indicated, that would -- you know, under
                          21              MR. O'DONNELL: I'm giving you the jump drive       21   the federal rules of evidence, I have a duty to preserve
                          22         back again.                                             22   the evidence, not to willfully destroy it and knowingly,
                          23      BY MR. O'DONNELL:                                          23   you know, block or avoid knowledge of evidence of
                          24         Q And while she's looking at that, one of the           24   telemarketing calls.
                          25      cellphone carriers you use is Verizon; is that correct?    25      Q Those would be calls that would not have



                                                                                                            32 (Pages 125 to 128)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                               6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 33 of 44 PageID 201

                                                                                 Page 129                                                     Page 131
                            1     gotten through to you?                                    1    lawsuits.
                            2        A Well, there may or may not be a record of            2       Q Can't recall one way or the other?
                            3     them. Again, I'm not sure how the app works versus even   3       A Not really. It's entirely possible.
                            4     if it's blocked is there still a record on my phone       4       Q Well, how many other cellphone numbers did you
                            5     bill? I'm not sure exactly of all the various apps and    5    have when you had the 828 number?
                            6     how that would work.                                      6       A I don't know.
                            7        Q Are you aware of a program called YouMail?           7       Q Did you have any others than the 828 number?
                            8        A What is it?                                          8       A Maybe.
                            9        Q YouMail?                                             9       Q Don't know?
                          10         A YouMail, Y-O-U?                                      10      A Don't know. It was a long time ago.
                          11         Q Yeah.                                                11      Q Are any of your cellphones on the Do Not Call
                          12         A I think I've vaguely heard about it, but I           12   Registry?
                          13      don't -- I don't use it.                                  13      A I don't think so.
                          14         Q Why not?                                             14      Q Either federal or state?
                          15         A Why?                                                 15      A I don't think so.
                          16         Q Pardon?                                              16      Q Why not?
                          17         A Why?                                                 17      A I don't think it's effective.
                          18         Q Well, do you find -- do you find calls like          18      Q Okay. Have you ever registered any of your
                          19      the ones that are alleged in your lawsuit --              19   phone calls -- any of your phones on any of the DNC,
                          20         A Again, I've vaguely heard of YouMail. It             20   state or federal?
                          21      sounds like an e-mail program. So I'm not sure what       21      A No.
                          22      that is, really.                                          22      Q No?
                          23         Q Okay.                                                23      A No.
                          24         A Or how it works or anything.                         24      Q So how do you know whether they are effective
                          25         Q Have you ever taken any measures or any              25   or not?


                                                                                 Page 130                                                     Page 132
                            1     efforts to look into technology that would block your     1       A Because people on DNC still get calls. I've
                            2     receiving calls that you don't want to receive?           2    heard from some people anecdotally it gets worse.
                            3        A Yes. It's called a federal lawsuit.                  3       Q But you don't have any personal experience?
                            4        Q Okay. Other than the federal lawsuit?                4       A As I stated, no.
                            5        A No. That's what I think is the most effective        5       Q You asked Health Insurance Innovations to go
                            6     way of stopping robocalls.                                6    on their DNC list?
                            7        Q Have you stopped receiving robocalls?                7       A Yeah. I said something to them that triggered
                            8        A No.                                                  8    that sort of response, that they thought they should do
                            9        Q Interesting.                                         9    that.
                          10             So have you ever used a number 828-291-7465?       10      Q Okay. But you haven't asked to have any of
                          11         A Some time ago, yes.                                  11   your numbers on any national or state DNC?
                          12         Q How long ago?                                        12      A Correct.
                          13         A Several years.                                       13      Q Now, is it -- is it a violation of the TCPA
                          14         Q And how long did you have that number?               14   for calls to be made to numbers that are on the DNC?
                          15         A Several years. I don't know. Two, three,             15           MS. KUBERKA: Objection; calls for a legal
                          16      four years, something like that.                          16      analysis.
                          17         Q Do you have -- do you maintain that number           17           MR. O'DONNELL: He's -- he knows the answer.
                          18      anymore?                                                  18      Go ahead and answer.
                          19         A No.                                                  19           MS. KUBERKA: He's not an attorney. So --
                          20         Q Why not?                                             20           MR. O'DONNELL: And you can't make walking
                          21         A I think I couldn't transfer that one,                21      objections, so please.
                          22      something like that.                                      22   BY MR. O'DONNELL:
                          23         Q Did you use that number in other TCPA lawsuits       23      Q Go ahead.
                          24      that you filed?                                           24      A In my lay opinion, I believe it would be.
                          25         A I don't know. You would have to look at the          25      Q All right. So if it doesn't work and you're a



                                                                                                             33 (Pages 129 to 132)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                               6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 34 of 44 PageID 202

                                                                                Page 133                                                Page 135
                            1     consumer advocate and you had put your number on these     1       A I participated in it, and there would be a
                            2     DNC lists, you'd have more claims to file, right, as a     2   copy of it. I don't have it.
                            3     consumer advocate?                                         3       Q What happened?
                            4        A Hypothetically. I mean, it calls for                  4       A If there were a book that I were participating
                            5     speculation a little bit. Depends on what a judge or       5   in the publishing of, there would be a book.
                            6     jury might find.                                           6       Q Do you know who Brian O'Connell is?
                            7        Q Okay.                                                 7       A Yes, he contacted me a few years ago.
                            8        A Could. Maybe, maybe not. Depends on the               8       Q Is there any type of a draft or manuscript
                            9     nature of call.                                            9   with that title?
                          10         Q Or it might work and you might be free from          10       A Nope.
                          11      the calls that you don't want to receive?                 11       Q Did anybody try to author a book like that?
                          12         A I don't -- I sue people, and I still get calls       12       A He may have. Again, I can only tell what you
                          13      from them. So if something as extreme as suing            13   exists or doesn't exist, and it doesn't exist.
                          14      people -- I shouldn't say extreme, but something as       14       Q So there wouldn't be a work of you detailing
                          15      deliberate and clear and conspicuous as suing someone     15   your personal experience being hounded by debt
                          16      doesn't trigger a response, I don't think any sort of     16   collectors after failing -- after falling $100,000 in
                          17      do-not-call list or anything is going to have a more      17   debt?
                          18      effective response than that. It's probably going to be   18       A Nope. If you find one, let me know.
                          19      less effective.
                                                                                            19       Q Well, you know, if you Google the name of the
                          20         Q Could you answer that question "yes" or "no"?
                                                                                            20   book, you will see that it is -- reflects that the
                                                                                            21   author is you and a Brian O'Connell. It will say the
                          21         A I gave my answer.
                                                                                            22   category. There is other articles saying that after
                          22            MR. O'DONNELL: Any luck?
                                                                                            23   people started asking questions about it, you took it
                          23            MS. KUBERKA: What?
                                                                                            24   off of the ability to view it. And there is somebody
                          24            MR. O'DONNELL: Any luck?
                                                                                            25   else that posted, if you use, like, a way-back or
                          25            MS. KUBERKA: Any luck with what?


                                                                                Page 134                                                Page 136
                            1           MR. O'DONNELL: Finding any of the recordings         1   go-back search that you can find references to it. Do
                            2        of the recordings that you provided us that are on      2   you know, is any of that accurate?
                            3        the flash drive that I gave to you with the calls       3      A I can't comment on what people talk about on
                            4        on Exhibit A.                                           4   the internet. I heard a long time ago you shouldn't
                            5           MS. KUBERKA: No.                                     5   believe everything you hear on the internet.
                            6           MR. O'DONNELL: Okay.                                 6      Q Okay. Was Brian O'Connell ever a
                            7           Let's -- this is off the record.                     7   representative of yours?
                            8           (Off-the-record discussion held.)                    8      A He was a literary agent.
                            9     BY MR. O'DONNELL:                                          9      Q All right. And for what works did he
                          10         Q So, Mr. Cunningham, did you -- did you publish       10   represent you as an agent?
                          11      something called "Tales of the Debt Collection            11      A He had an interest in potentially doing a book
                          12      Terrorist: How I Beat the Credit Industry at Its Own      12   on my experiences; but like I said, there is no book.
                          13      Game and Made Big Money"?                                 13      Q Was there any proposed title for the book?
                          14         A Nope.                                                14      A You just read the proposed title.
                          15         Q You didn't help write that with somebody named       15      Q Okay. Was there any drafts ever prepared?
                          16      Brian O'Connell?                                          16      A Not that I know of.
                          17         A No.                                                  17      Q And what happened?
                          18         Q Really?                                              18      A It wasn't published.
                          19         A Really.                                              19      Q Why not?
                          20         Q Who wrote it?                                        20      A It wasn't written.
                          21         A Nobody wrote it.                                     21      Q Why not?
                          22         Q How do you know that?                                22      A You would have to ask Brian O'Connell that.
                          23         A Because it was supposed to be about me. There        23      Q Well, he was your agent. Did you as the
                          24      was a book.                                               24   creator of the work ever produce any drafts or
                          25         Q Yeah.                                                25   manuscripts?



                                                                                                        34 (Pages 133 to 136)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                       6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 35 of 44 PageID 203

                                                                             Page 137                                                              Page 139
                            1           A You already asked about drafts or manuscripts.      1    what other people said they did. I don't know that they
                            2      It's not changed in the last two minutes.                  2    did that. I haven't seen proof that they did that.
                            3           Q Okay. Do you need to take a call? I see you         3    That's just things people say. It may be true; it may
                            4      are looking at your cellphone. We can take a break if      4    not be.
                            5      you like?                                                  5       Q It may be true?
                            6           A I'm good.                                           6       A It may be true; it may not be true. I don't
                            7           Q It's important that your testimony is               7    know that what someone randomly tells me without
                            8      accurate.                                                  8    evidence to support it is true or not true.
                            9           A Sure.                                               9       Q Is there a form letter that you send out for
                          10            Q And that I have your attention.                     10   making TCPA claims?
                          11            A You got most of it.                                 11      A No.
                          12            Q Are you being distracted at all or --               12      Q Where you just add the name to what's an
                          13            A No. I'm just looking you mentioned these            13   otherwise form letter?
                          14       calls and the calls on here, and I thought I sent those.   14      A No.
                          15            Q Are you able to access that information?            15      Q A form letter that would start out, "My name
                          16            A That's -- I'm looking on this Google Drive and      16   is Craig Cunningham. I write to bring to your attention
                          17       just trying to see.                                        17   a telemarketing concern of mine related to" and then you
                          18            Q Now, what phone are we using?                       18   insert the company?
                          19            A This is Moto something.                             19      A I keep saying no all day long.
                          20            Q Okay. And who is the carrier for that phone?        20      Q Okay. Do you know that sometimes you write
                          21            A Republic Wireless.                                  21   some letters and because they are form letters you get
                          22            Q And which number is on that phone?
                                                                                              22   the names of the company mixed up because you don't --
                          23            A 1977.
                                                                                              23      A I see what you did there.
                          24            Q Have you ever used the phone number
                                                                                              24      Q What did I do?
                          25       615-484-9476?
                                                                                              25      A You keep trying to redefine it as a form


                                                                             Page 138                                                              Page 140
                            1          A That has not been registered to me. It's             1    letter, even though I've said it's not a form letter.
                            2      possible that it could have been one that someone called   2       Q Okay. I guess in -- a very similar letter in
                            3      that calls forwarded to me.                                3    content that you have sent?
                            4          Q Can you explain how that works?                      4       A It might be.
                            5          A Not really. It's not my number.                      5       Q Okay.
                            6          Q So how do you know about the number?                 6       A I don't know that there is anything
                            7          A I've heard people say that that's the number         7    particularly unique or different that needs to be said
                            8      they called. I don't know that. I didn't place the         8    if I choose to send out a letter or not.
                            9      calls.                                                     9       Q Well, I'm just talking about a letter that it
                          10           Q Okay. What people have said that?                    10   looks like a standard form letter and it has two places
                          11           A Telemarketers or defendants in cases.                11   where you insert the name of the company that you're
                          12           Q Have said that you use that number?                  12   directing it to. Sometimes you send a letter, and you
                          13           A They said that that's the number that they           13   forget to changes the company in both places. So it
                          14       called. Again, I can neither confirm nor deny. I can       14   goes to the wrong company, or it's got the -- you know,
                          15       just relay hearsay to you about what they said they did.   15   it's got two companies' names where you only intended to
                          16           Q But that's not a number you've ever used or is       16   send it to one company?
                          17       associated with you?                                       17      A If you say so, but I can't -- I can't see what
                          18           A Correct. It's not -- I'm not the subscriber          18   you're looking at, so --
                          19       of record for that number.                                 19      Q Okay. I'm just asking you. That's all. You
                          20           Q Okay. Do you know who is?                            20   said you didn't --
                          21           A Again, no. I don't know.                             21      A You look like you are referring to something,
                          22           Q Have you ever had that number ported to your         22   but it's not an exhibit, so --
                          23       number for any --                                          23      Q Okay.
                          24           A No. This is not within my control, custody,          24      A Hypothetically, I have sent e-mails and
                          25       knowledge, information. I can only tell you the hearsay    25   letters to companies, and maybe I was a little sloppy on



                                                                                                             35 (Pages 137 to 140)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                                6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 36 of 44 PageID 204

                                                                                 Page 141                                                      Page 143
                            1     one or another, but --                                     1    that your law firm marked as Exhibit A, Exhibit B,
                            2        Q Are you familiar with a site called                   2    Exhibit C, Exhibit D, Exhibit E, Exhibit F, and
                            3     nationaldebtrelief.com?                                    3    Exhibit G?
                            4        A No.                                                   4       A That's what's on the paper.
                            5        Q Have you ever gone to that website and                5       Q Okay. So what I wanted to do is I wanted to
                            6     inserted your name and information to be contacted?        6    mark those exhibits, and what we did is we took the
                            7        A I don't even know -- I don't know that it is a        7    exhibits, and we actually Bates-numbered them. What
                            8     website. I don't think I've ever been on it.               8    that means that at the lower right-hand column -- at the
                            9        Q Have you ever provided your contact                   9    lower right-hand page of each document it bears a
                          10      information on landing pages at websites then to receive   10   distinct number that's in chronological order.
                          11      calls for which you would claim are in violation of the    11      A Okay.
                          12      TCPA?                                                      12         MR. O'DONNELL: I'm going to mark the first
                          13         A Of course not. That's silly. If I did that,           13      three, Exhibit A, Exhibit B, Exhibit C, and just I
                          14      those calls, by definition, would not be in violation of   14      guess, then, these will be Exhibit 3, 4, and 5 for
                          15      the TCPA.                                                  15      the deposition purposes.
                          16         Q And so then after that was brought to your            16         (Exhibit Number 3, Exhibit Number 4, and
                          17      attention, you would not pursue your claim; correct?       17      Exhibit Number 5 were marked for identification.)
                          18         A If what? Again, we are talking hypotheticals          18         (Off-the-record discussion held.)
                          19      here. If what was brought to my attention?                 19         MR. O'DONNELL: Okay. So can we go back on
                          20         Q Let me see if this is a clean copy.                   20      the record?
                          21            MR. O'DONNELL: Do you have a clean copy?             21         MS. KUBERKA: Yes.
                          22            MR. ABRAHAMY: Yes.                                   22         MR. O'DONNELL: Okay. I'm just trying to get
                          23            (Exhibit Number 2 marked for identification.)        23      through this so we can get it done.
                          24            MS. KUBERKA: Wasn't the thumb drive number 2?        24   BY MR. O'DONNELL:
                          25            MR. O'DONNELL: I didn't mark it.                     25      Q If you will take a look at we've marked as


                                                                                 Page 142                                                      Page 144
                            1           MS. KUBERKA: Okay.                                   1    Exhibit Number 3, Mr. Cunningham.
                            2           MR. O'DONNELL: I mean, if you'd like a copy,         2       A Okay.
                            3        if you ask me, we downloaded it from your system.       3       Q That -- those are the file names for the
                            4           MS. KUBERKA: Yeah. We might just want to             4    recordings that were produced to us. And they are Bates
                            5        qualify --                                              5    numbered Plaintiff's 1 through 11.
                            6           MR. O'DONNELL: Yeah, sure.                           6       A Okay.
                            7           MS. KUBERKA: -- because I think -- or clarify        7       Q Okay? I don't have any questions of you other
                            8        it for the record because I think you did refer to      8    than to tell you that's what your Exhibit A was and
                            9        it as Exhibit 2 at one point.                           9    that's what was produced in response to the request for
                          10            MR. O'DONNELL: Oh. All right. I didn't mean          10   production as Exhibit A.
                          11         to mark it. But, again, if you want a copy, we          11      A So these are -- I'm just trying to understand
                          12         have it.                                                12   the source of this.
                          13            MS. KUBERKA: We have a copy.                         13      Q The source of this would be your lawyers, and
                          14            (Off-the-record discussion held.)                    14   it will be the file named Exhibit A that they produced
                          15      BY MR. O'DONNELL:                                          15   to us. And what they are copies of the file names for
                          16         Q So you have in front of you, Mr. Cunningham,          16   the recordings. They are not the actual recordings.
                          17      your responses to our request for production?              17   They are just a copy of the file names of the recordings
                          18         A Yep.                                                  18   that I provided to -- that your lawyer provided to us
                          19         Q Really the only reason for marking this -- and        19   that she was listening to on her laptop on the flash
                          20      I think if you look through the pages of it, you will      20   drive that I provided. Okay?
                          21      see that -- I'm going to go to -- for example, if you      21      A All right. So Exhibit A, those are the actual
                          22      look at the response to Number 18, basically what I'm      22   like -- you got that from Dropbox?
                          23      trying to confirm -- and we can do it through your         23      Q I received that from -- how -- however was
                          24      attorney or through you -- that what we received in        24   produced to your -- from your lawyers, that's how we
                          25      response to the request for production were exhibits       25   received it.



                                                                                                            36 (Pages 141 to 144)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                             6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 37 of 44 PageID 205

                                                                                Page 145                                                         Page 147
                            1           MS. KUBERKA: So we are aware that there are           1   in Nashville. Do you see that?
                            2        additional recordings that it looks like didn't get      2       A I do.
                            3        produced.                                                3       Q And then there is a day phone listed. What is
                            4           MR. O'DONNELL: Sounds like an issue for               4   that number?
                            5        another day, but I appreciate that.                      5       A 615-403-4644.
                            6           MS. KUBERKA: We'll follow those up.                   6           (Off-the-record discussion held.)
                            7           MR. O'DONNELL: Okay.                                  7   BY MR. O'DONNELL:
                            8     BY MR. O'DONNELL:                                           8       Q So which cellphone number is that?
                            9        Q So then --                                             9       A Again, that may be a number that forwards to
                          10            MS. KUBERKA: I just want to clarify for my           10   one. I -- I didn't write this document so I can't
                          11         client, the Dropbox that they are talking about is      11   testify about how that came to be. You should probably
                          12         the one that was set up specifically for producing      12   ask whoever the agent is.
                          13         the discovery responses, not the Dropbox that we        13       Q Okay. So that's not a number you know
                          14         have with you.                                          14   anything about?
                          15            THE WITNESS: Got you. Okay.                          15       A It's not a number I own, control, or is
                          16      BY MR. O'DONNELL:                                          16   assigned to me.
                          17         Q So then Exhibit Number 4 is what has been             17       Q That wasn't my question, Mr. Cunningham.
                          18      produced by plaintiffs as Exhibit B. And that's numbers    18           Do you have any knowledge about this number,
                          19      PL 12 through 46?
                                                                                             19   615-403-4644?
                          20         A Okay.
                                                                                             20       A Yeah, I've heard that -- I mean, again, as it
                                                                                             21   shows here, I've heard that it rings to my phones. I
                          21         Q This is some policy information that you
                                                                                             22   don't know that that's true. I don't know whether it's
                          22      provided to us. And it shows that purchases that you
                                                                                             23   not true.
                          23      made and the companies that issued the policies and some
                                                                                             24       Q Have you ever made any effort to investigate
                          24      of the refund information where you purchased a policy
                                                                                             25   it?
                          25      and then canceled and asked for a refund?


                                                                                Page 146                                                         Page 148
                            1          A Yep.                                                1       A That's not my number. Nope. I have no
                            2          Q So this is what we have?                            2    custody, control -- again, as I -- there are laws on
                            3          A Okay.                                               3    this sort of thing as far as privacy, and you can't
                            4          Q If you'll look at Exhibit 5, this is what was       4    just -- this is -- telemarketing is an issue. You can't
                            5      produced as Exhibit C to your production, and it is       5    just get subscriber information just by asking for it.
                            6      marked plaintiff's 47 through 123. And this is more       6       Q I'm sorry. I didn't understand.
                            7      policy information that was produced.                     7       A There are laws that relate to privacy, similar
                            8          A Okay.                                               8    to the TCPA, if you don't want people to be bothered.
                            9          Q Now, if you turn to 48, that's the second page      9    The subscriber of record for a phone number is generally
                          10       in.                                                       10   confidential. You can't just get it by asking for it.
                          11           A Yeah.                                               11   You generally have to subpoena it and it's not --
                          12           Q See where it says 48 at the bottom?                 12      Q I don't understand the point you're making?
                          13           A Yep.                                                13      A My point is it's not my number. So you are
                          14           Q It lists your street address up at the top as       14   asking did I ask about information, you know, to ask
                          15       5543 Edmondson Pike, Suite 248, Nashville?                15   about it. I can't. It's confidential.
                          16           A Yep.                                                16      Q Oh.
                          17           Q Now, what address is that?                          17      A It's protected by law. You can't just call
                          18           A That's the mailing address that we talked           18   the phone company and say, "Hey, who is the subscriber
                          19       about in the beginning.                                   19   of record for 615-403-4644?"
                          20           Q Okay. So that's a mailing address, not your         20         They are going to tell you, "We can't tell
                          21       residence?                                                21   you. It's illegal for us to tell you. We can't do it."
                          22           A Correct.                                            22         So my point is it's a bit futile to try and
                          23           Q Then if you go to the Page Number 74?               23   figure out whose number this is. It's not mine. I
                          24           A Okay.                                               24   don't control it.
                          25           Q It uses that same 5543 Edmondson Pike address       25      Q It seems to pop up quite frequently with



                                                                                                            37 (Pages 145 to 148)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                               6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 38 of 44 PageID 206

                                                                                Page 149                                                     Page 151
                            1      respect to your contact with people?                      1           (Exhibit Number 6 marked for identification.)
                            2          A I disagree with your characterization.              2           (Off-the-record discussion held.)
                            3          Q Okay. It does pop up in connection with you?        3    BY MR. O'DONNELL:
                            4          A Maybe according to what -- again, according to      4       Q So you should have in front of you your
                            5      hearsay, according to what these people, if that's even   5    Deposition Exhibit Number 6.
                            6      the people, the agents -- if those are even the agents    6       A Yep.
                            7      that I spoke with. Maybe they are saying by reference     7       Q And it is Exhibit D from your production of
                            8      that that's a number they call. I don't know what         8    documents and is Bates-numbered Plaintiff's 124 through
                            9      number they called.                                       9    780.
                          10           Q Do you ever use any technology to conceal the       10      A Um-hum.
                          11       actual number that you are calling from?                  11      Q Okay. Really don't have any other --
                          12           A Nope. That's called caller ID spoofing, and I       12      A Definitely plant a tree.
                          13       don't engage in that either.                              13      Q -- questions of you about it other than --
                          14           Q Okay. But if someone received a call from you       14      A Okay.
                          15       from one of the cellphone numbers that you gave me but    15      Q -- I just want --
                          16       it was coming up as ID number as 615-403-4644, that       16      A That's a lot of paper, yep.
                          17       would be a caller ID spoofing?                            17      Q -- to make a record of that being what we
                          18           A It could be. Again, I -- that's not my              18   received.
                          19       number. I can only control my phones that are assigned    19          (Exhibit Number 7 marked for identification.)
                          20       to me. And as far as I know, everything anyone's ever     20   BY MR. O'DONNELL:
                          21       told me when I dial from 615-348-1977, it shows up as     21      Q I only have one copy of this. So I'll -- no.
                          22       615-348-1977. So that's all I can testify about is my
                                                                                             22   I've got two copies. Okay. So this is going to be
                          23       phones, what I do.
                                                                                             23   Number 7.
                          24           Q So then if you go in to Page 117.
                                                                                             24          So we've marked as your Deposition Number --
                          25           A Yeah.
                                                                                             25   Exhibit Number 6 what you have produced as Exhibit E


                                                                                Page 150                                                     Page 152
                            1        Q Now, for this one you give an address of               1   which are pages numbered plaintiff's 781 through 1133.
                            2     3000 Custer Road, Unit 207 to 206, Plano, Texas;            2            MR. ABRAHAMY: I think this is 7.
                            3     correct?                                                    3            MR. O'DONNELL: It is. Sorry.
                            4        A Yes.                                                   4            (Off-the-record discussion held.)
                            5        Q What's that address?                                   5   BY MR. O'DONNELL:
                            6        A Oh, it's a mailbox.                                    6        Q Exhibit Number 7 purports to be a list of
                            7        Q Okay. It's not a residence?                            7   telephone calls. Do you see that?
                            8        A Nope.                                                  8        A Yep.
                            9        Q Okay. So when do you decide to use the two             9        Q Do you know why this was produced?
                          10      different mailbox addresses?                               10        A Because you asked for it.
                          11         A You are presuming there is a decision that            11        Q And what does this purport to be?
                          12      goes into it. It's not much thought put into it.           12        A These are call records.
                          13         Q Why do you have two different mailboxes?              13        Q For whom?
                          14         A For the same reason, I have multiple handguns         14        A For me.
                          15      and the same reason I have multiple cellphones. Not a      15        Q For you for what case?
                          16      bad thing to have.                                         16        A I believe they are this case. I mean, I'm not
                          17            (Off-the-record discussion held.)                    17   sure I understand the question.
                          18            MR. O'DONNELL: I actually have a copy of D           18        Q Okay. Do you know whose numbers are in this
                          19         for you. When we get to E, I'm not going to have a      19   list, in this Exhibit Number 7? For example, do you
                          20         copy for you.                                           20   know that there are numbers for attorneys in here?
                          21            MS. KUBERKA: Okay.                                   21        A I'm sure there are.
                          22            MR. O'DONNELL: I can get you -- we can send          22        Q Are you suing Health Innovations, Inc. for
                          23         you the PDF. Okay?                                      23   calls that you had with attorneys that represent you?
                          24      BY MR. O'DONNELL:                                          24        A No, this -- I mean, ideally they should be
                          25         Q So -- all right.                                      25   redacted, but --



                                                                                                              38 (Pages 149 to 152)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                              6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 39 of 44 PageID 207

                                                                               Page 153                                                          Page 155
                            1          Q Well, there is, like, over 3,000 calls here?         1   I'll repeat it, most of them are. It's going to depend
                            2          A Are you unaware that I get a lot of                  2   on which policies, which agent, which insurance company
                            3      telemarketing calls?                                       3   and so forth. I -- I note Health Insurance Innovations
                            4          Q I -- I -- I don't know what you do or what you       4   has gone through a couple different ones, and the more
                            5      don't do. I spent a great amount of my time today          5   recent calls I've gotten, for example, in 2018 or 2019
                            6      trying to understand it. I'm not quite sure I              6   don't have all the same insurance companies and so forth
                            7      understand it.                                             7   that they had in 2016. So that may change. But, you
                            8          A What part are you unclear on?                        8   know, it's -- it's relevant and related to Health
                            9          Q What I'm unclear on what Exhibit 7 represents.       9   Insurance Innovations on the calls they placed.
                          10       Why did you produce this bunch of documents to us in      10      Q Why did you produce the exact same call
                          11       this case?                                                11   records in both cases?
                          12           A Again, you asked for it.                            12      A Because it's the exact same calls.
                          13           Q Where did I ask for it?                             13         (Exhibit Number 8 marked for identification.)
                          14           A Evidence or documents that -- all documents         14         MR. O'DONNELL: So this is going to be number?
                          15       demonstrating that HIPH made any of the phone calls       15         THE REPORTER: 8.
                          16       subject in the complaint. We talked extensively about     16         MR. O'DONNELL: 8.
                          17       Exhibit A and how in the world could you possibly         17   BY MR. O'DONNELL:
                          18       compile these phone records.                              18      Q Okay. Mr. Cunningham, we have in front of you
                          19           Q Well, I was -- now we are on Exhibit 7?             19   what we've --
                          20           A Okay. Well, I'm just saying you were asking         20      A I want to expound on my answer real quick.
                          21       me "How do you do this? How do you do Exhibit A?"         21   You asked about why did I produce this? If you look on
                          22           Q I'm asking --
                                                                                             22   8-23 on Exhibit 7, this is Page 841, PL 00841, there is
                          23           A And this is how you do Exhibit A.
                                                                                             23   a call inbound at -- on August 23rd, 2016, which
                          24           Q I'm --
                                                                                             24   corresponds to Call Number 1. It looks like -- yeah,
                          25           A It's about as fun for you to read through it
                                                                                             25   13:53, which is 1:53. That's UTC time. 731-501-1075,


                                                                               Page 154                                                          Page 156
                            1     as it was for me to make it.                               1    and it looks like it was cut off, but I would bet every
                            2        Q Okay. I'm asking you why you produced                 2    dollar I own, everything that I own that that is 1075.
                            3     Exhibit 8 [sic] to us?                                     3          So you asked why I produced it. That's why I
                            4        A You asked for it.                                     4    produced it. That a page specifically referencing one
                            5        Q And where did we ask for it?                          5    of the calls on Exhibit A, and you asked about "How do
                            6        A I just -- again, Request Number 18, probably          6    you make Exhibit A? How could you possibly know? There
                            7     some of the other requests too, if you want to go          7    is no way. How could you know?"
                            8     through it.                                                8          Because you look through this.
                            9        Q And you believe all of these 3,000-plus calls         9       Q Okay. I think you should stop gambling, but I
                          10      have anything to do with this case?                        10   appreciate your answer.
                          11         A I'm sure that the call records here or other          11      A I'm just -- you asked, and you said you
                          12      call records are on there. Actually, let's look through    12   weren't clear. So I want to be clear Exhibit 7 is how
                          13      here. 8-23.                                                13   you get to -- Exhibit 7 of the production, Exhibit E,
                          14         Q Mr. Cunningham, do you know -- I want to talk         14   Exhibit 7 in deposition is how you get to Exhibit A of
                          15      a second about the lawsuits in Tennessee.                  15   the complaint, which you asked about. Just being clear.
                          16         A Okay.                                                 16      Q So Exhibit Number 8 that's in front of you --
                          17         Q Do you know that in the lawsuit in Tennessee          17      A Okay.
                          18      you produced to them this same Exhibit Number 7 of calls   18      Q -- this was what was produced as Exhibit
                          19      that you were suing them for?                              19   Number F, and it's marked Plaintiff's 1134 through
                          20         A It would seem -- probably would be the same           20   Plaintiff's 1135. It's two pages. Do you have it in
                          21      evidence if they are related to the calls.                 21   front of you?
                          22         Q Okay. So the calls you are suing for in this          22      A Yep.
                          23      case are the same calls you are suing for in the           23      Q And can you tell me why this document was
                          24      Tennessee case?                                            24   produced?
                          25         A Again, the last time you asked the question,          25      A Again, you asked for it.



                                                                                                            39 (Pages 153 to 156)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                              6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 40 of 44 PageID 208

                                                                                 Page 157                                                        Page 159
                            1        Q What did we ask for?                                  1    everything. Because, again, I'm not the custodian of
                            2        A Your -- it's your production. It's your               2    record. Republic Wireless is. And I'm telling you that
                            3     request.                                                   3    the custodian is the one that got it for me.
                            4        Q Okay. So this purports --                             4           MR. O'DONNELL: I actually have a copy of that
                            5        A Any evidence, all documents demonstrating that        5       for you.
                            6     HIPH made any of the telephone calls, Interrogatory        6           (Exhibit Number 9 marked for identification.)
                            7     Number -- or Request Number 5, "Documents by, to, from     7    BY MR. O'DONNELL:
                            8     or any person identified" that pertain -- "identified      8       Q So you have in front of you what we've marked
                            9     responsive Interrogatory Number 1 which pertains to any    9    Exhibit Number 9, which is a one-page document you've
                          10      fact alleged in the pleadings filed in this action, or     10   produced as Exhibit G, which we Bates-numbered
                          11      any fact underlying the subject matter of this action.     11   Plaintiff's 1136. Do you have it in front of you?
                          12               So as I have a cellphone and it is                12      A Yep.
                          13      615-348-1977 and Republic Wireless is the carrier, that    13      Q And this looks like the same copy of an e-mail
                          14      would relate to the facts alleged in the complaint.        14   that's attached to your complaint as Exhibit B, only
                          15         Q Why did you produce these two particular              15   this particular document has some additional information
                          16      bills?                                                     16   which shows it being e-mailed from Mark Grabowski to
                          17         A I believe there was a question of if I was a          17   you?
                          18      subscriber of record at the time for 615-348-1977 which    18      A Correct.
                          19      would go to standing to bring the case.                    19      Q Okay. So the reason I marked those is simply
                          20         Q Okay. So the first page is a bill for $48.21,         20   that we have a record of Exhibits A through G that you
                          21      and it looks like there is a -- some type of credit card   21   produced and that we've Bates-numbered them so the
                          22      information that you had paid this bill; right?            22   record is clear. If we've missed something, you know,
                          23         A Correct. And also to expand why -- why these          23   please let us know, okay?
                          24      documents, I mean, you did specifically ask in Request     24          MS. KUBERKA: Okay.
                          25      Number 12 for billing statements for your cellphone        25   BY MR. O'DONNELL:


                                                                                 Page 158                                                        Page 160
                            1      number that is the subject of the complaint. I'm not       1       Q    Now -- so what I --
                            2      sure if you can get any more specific than that. You       2           MR. O'DONNELL: Give this to you first.
                            3      asked for it. That is a billing statement. Exhibit 8       3           This is going to be Number 10.
                            4      is a billing statement. That's all I have.                 4           (Exhibit Number 10 marked for identification.)
                            5          Q We asked for billing statements?                     5   BY MR. O'DONNELL:
                            6          A Um-hum.                                              6       Q So what I've marked as Exhibit Number 10 --
                            7          Q You provided two?                                    7       A Okay.
                            8          A Okay.                                                8       Q -- are four pages, and they are numbered
                            9          Q So my question back to Exhibit Number 8, the         9   Plaintiff's 1138 through 1141.
                          10       first page --                                             10       A Okay.
                          11           A Yep.                                                11       Q And now Exhibit 9 that we marked is actually
                          12           Q -- 1134 is what period of time does this bill       12   1136. So you'll see there is no 1137. And the reason
                          13       cover?                                                    13   for that is we were provided five Excel spreadsheets.
                          14           A January 11th, 2016.                                 14       A Yep.
                          15           Q And if you look at Page 2, what period of time      15       Q That look like they contain call information
                          16       does that cover?                                          16   and then there was a summary page on each Excel
                          17           A January 11th, 2019.                                 17   spreadsheet. So Exhibit 10, Page 1138, -39, -40,
                          18           Q Are there any other bills that were produced        18   and -41, are the summary sheets of what looks like was
                          19       in response to our request for production anywhere?       19   extracted out of four of the Excel sheets that looks
                          20           A I don't think so. I mean, this is just to           20   like the calls that you have an issue with in this case.
                          21       cover to show that I've had the phone the whole entire    21   I don't know whether that's true or not. That's just
                          22       time. I mean, if you want every single bill or if         22   the way it looked to us.
                          23       you -- if there is a question, if you're, you know,       23       A Yeah. These are some of them.
                          24       challenging that, I'm sure you could subpoena Republic    24       Q Okay.
                          25       Wireless, and they would be happy to give you             25       A Some of the calls.



                                                                                                            40 (Pages 157 to 160)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                              6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 41 of 44 PageID 209

                                                                                  Page 161                                                        Page 163
                            1        Q So there is -- these are the four summary             1    BY MR. O'DONNELL:
                            2     pages from the four Excel sheets. There was a fifth        2       Q We don't have anything about that. All we
                            3     Excel sheet that there was some type of internet glitch    3    know is the lists that have been provided to us, which
                            4     or we haven't got yet. It's kind of on its way. I          4    is the one that's attached to the complaint, and what
                            5     suspect that that's going to have a summary sheet the      5    could be a list, I'm not sure, that's attached as
                            6     same as this, and when we get it, we'll go ahead and       6    Exhibit Number 10, unless you are able to -- unless you
                            7     mark it as 1137 so it's sequential.                        7    are able to -- do you know what Exhibit Number 10 is?
                            8        A Okay.                                                 8       A Yeah, I mean this -- yes. This looks
                            9              MR. O'DONNELL: We actually didn't get the         9    familiar. These are the -- you know, Excel spreadsheet.
                          10         first Excel spreadsheet. It didn't come through.        10   I didn't make it pretty with the --
                          11         Okay?                                                   11      Q Okay. So are there any more calls you have
                          12               MS. KUBERKA: Okay.                                12   issue with other than that's on Exhibit 10, because
                          13               MR. O'DONNELL: I think you know about that;       13   that's all we have?
                          14         right?                                                  14      A Oh, absolutely. Like I said, in part --
                          15               MS. KUBERKA: This is -- I mean, today is the      15      Q All we have is Exhibit 10?
                          16         first time that I've heard of it.                       16      A Well, it's in the -- it should be in the
                          17               MR. O'DONNELL: Okay.                              17   Dropbox, and I think there is a little issues with the
                          18               MS. KUBERKA: I don't know if you are              18   permissions on that. So it should be on the Dropbox.
                          19         referring to a spreadsheet for October.                 19      Q I don't know. All I can tell you is what was
                          20               MR. O'DONNELL: I forget what month, but there     20   made accessible to us. Okay.
                          21         is an Excel spreadsheet.                                21         MR. O'DONNELL: Let's take a short five-minute
                          22               MS. KUBERKA: I know we don't have an Excel        22      break maybe. Comfort break.
                          23         spreadsheet for October. So I hope that's not the       23         (Recess taken from 3:05 p.m. until 3:21 p.m.)
                          24         one you're holding out for.                             24   BY MR. O'DONNELL:
                          25               MR. ABRAHAMY: That is the one he's referring      25      Q Just have a couple more questions,


                                                                                  Page 162                                                        Page 164
                            1        to.                                                     1    Mr. Cunningham.
                            2              MS. KUBERKA: All right. We don't have that.       2       A Okay.
                            3              MR. O'DONNELL: Well, how come they didn't         3       Q For any of the policies that you purchased --
                            4        send it to us?                                          4    well, wait a minute.
                            5              MR. ABRAHAMY: They weren't able to.               5          For all the policies you purchased, you
                            6              MR. O'DONNELL: Oh, you are saying you don't       6    canceled them, correct, and you asked for refunds?
                            7        have it.                                                7       A As far as I know.
                            8              MS. KUBERKA: We don't have it, which is why       8       Q Okay. Are there any refunds that you didn't
                            9        we weren't able to.                                     9    receive?
                          10               MR. O'DONNELL: Oh. So you only have four of       10      A There very well could be. I mean, there is so
                          11         the Excel spreadsheets that match up with the hard      11   many calls, so many different agents, agencies,
                          12         copy, not the fifth one.                                12   brokerages. It's entirely possible I might have missed
                          13               MS. KUBERKA: Correct.                             13   one or two.
                          14               MR. O'DONNELL: Oh.                                14      Q Okay. Well, I'm talking about this case. Can
                          15               Is that something you expect to get from          15   you identify --
                          16         Mr. Cunningham, or how does that work?                  16      A In this case, it's still a lot of calls and a
                          17               MS. KUBERKA: I'm unaware if that's in my          17   lot of policies, and you're going back two, three, you
                          18         client's possession.                                    18   know, years.
                          19         A I know I sent one that had, like, 350 or so           19      Q Right.
                          20      calls that was like everything -- it was more              20      A And it's entirely possible that over the
                          21      comprehensive than just -- I think I compiled these from   21   course of hundreds of phone calls and over the course of
                          22      2016, the beginning of 2017, and then there were           22   two or three years that I very well could have missed
                          23      additional calls after that. Yes. It looks like the        23   it. So --
                          24      end of 2016. So there are additional calls, and the 350    24      Q Not asked for a refund?
                          25      or so went through the fall of 2017, as I recall.          25      A Yes.



                                                                                                              41 (Pages 161 to 164)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                                 6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 42 of 44 PageID 210

                                                                                    Page 165                                                           Page 167
                            1        Q Okay. But just as you sit here today, you're            1       A I'm not --
                            2     not claiming you are owed any money for refunds?             2       Q Yes or no?
                            3        A I very well could be, but --                            3       A Sure.
                            4        Q But right now you don't know?                           4       Q Okay. You're not sure?
                            5        A Correct.                                                5       A Like I said, I did my best to stay on track of
                            6        Q Okay.                                                   6    the policies that came in and the corresponding calls
                            7        A We would have to look at the charges and when           7    and get my money back later, but it's entirely possible
                            8     that occurred and when a refund happened and line all        8    over several years I got distracted and one or two of
                            9     that stuff up.                                               9    them slipped through. Totally possible.
                          10         Q Okay. Is that part or not part of your case?            10      Q Equally as possible that that didn't happen?
                          11         A I mean, it would be. Obviously, I don't want            11      A Maybe. I think I was pretty good about
                          12      to pay Health Insurance Innovations for, you know, their     12   staying on top of it. But, again, I can't say with
                          13      awful insurance.                                             13   absolute certainty that I've got every single one.
                          14         Q Well, you know, today's the day. So we                  14   Health Insurance Innovations's records, your client's
                          15      thought we would be here to find out finally what the        15   records would show that. I don't think they have that
                          16      case was about, and I just -- if I understand correctly,     16   many people named Craig Cunningham that have bought
                          17      you don't know whether or not you have refunds that are      17   policies, especially with the addresses that you have.
                          18      due or whether or not you were completely refunded for       18   I mean, they should be able to readily identify that.
                          19      everything?                                                  19      Q Did you buy any policies under names other
                          20         A Well, I mean, we don't know all the details on          20   than Craig Cunningham?
                          21      the calls. I mean, I -- I don't think I've seen              21      A I don't think so. Again, given the lies,
                          22      anything on --                                               22   false caller ID information, agents that I may or may
                          23         Q I'm not talking about the calls. I'm talking            23   not have spoke to, it's -- can be a little tricky
                          24      about the products that you purchased.                       24   sometimes to line up every single call with Health
                          25         A Right, but there is a chain of this. There is           25   Insurance Innovations. As we sit here with over a


                                                                                    Page 166                                                           Page 168
                            1     a flow of this. Right. You have to line up the -- the        1    thousand pages of documents, plus calls, call recordings
                            2     policies didn't just come from nowhere. Right. I             2    and, again, trying to straighten all that out now, as
                            3     didn't just wind up with a charge on my credit card.         3    you testified -- or you stated yourself, that it can be
                            4     There was a call from them or one of their agents,           4    a little difficult to kind of line all this up in the
                            5     brokers, whatever, to me. There was a policy issued.         5    volume of paperwork. So that's with you and associates
                            6              And that's how I think about it. That's how I       6    and paralegals and assistants and people helping you out
                            7     track it. You know, if there is a call, then there is a      7    do it. It's just me.
                            8     policy issued. Then I, you know, get my money back or        8       Q I think we've got it pretty well lined up. I
                            9     dispute it later or whatever. Then that's kind of the        9    was just wondering whether or not you had any specific
                          10      flow of how it would work. It wasn't a letter. It            10   information about any policy that you had purchased
                          11      wasn't an e-mail. They were calls. That's what we are        11   under any name and a premium that you were still waiting
                          12      here for is to talk about the telemarketing calls.           12   to receive?
                          13      So --                                                        13      A And I'm just saying it's -- it's -- it's --
                          14         Q I'm just asking you --                                  14   you have more resources at your disposal to look
                          15         A -- hundreds of calls over a period of several           15   through, you have more time. I just get a call, and I
                          16      years --                                                     16   either answer it or I don't.
                          17         Q Not talking about calls. Let me ask you                 17      Q You have a credit card?
                          18      again.                                                       18      A I do. I have several.
                          19         A Okay.                                                   19      Q And you use them to buy policies?
                          20         Q Is there any refund that you have requested             20      A Among other things, yes.
                          21      that you have not received for a policy that you bought      21      Q That you don't need?
                          22      and then canceled?                                           22      A Don't need, yeah.
                          23         A It's entirely possible. I have not --                   23      Q All right.
                          24         Q I'm not talking about possibilities. As you             24          MR. O'DONNELL: Thank you. I don't think I
                          25      sit here today, is there any one that you can identify?      25      have any other questions.



                                                                                                              42 (Pages 165 to 168)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                                  6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 43 of 44 PageID 211

                                                                                  Page 169                                                                  Page 171
                            1             THE WITNESS: All right.                             1                CERTIFICATE OF OATH
                            2             (Off-the-record discussion held.)                   2

                            3             MS. KUBERKA: We would like to read it for           3   STATE OF FLORIDA
                                                                                              4   COUNTY OF HILLSBOROUGH
                            4          accuracy. Yeah.
                                                                                              5
                            5             MR. O'DONNELL: And it is ordered.
                                                                                              6          I, NIKI MAURINE NOOJIN, Notary Public, State
                            6             THE REPORTER: Copy?
                                                                                              7   of Florida, certify that CRAIG CUNNINGHAM personally
                            7             MS. KUBERKA: Yes, please.
                                                                                              8   appeared before me on April 11, 2019, and was duly
                            8             (The deposition ended at 3:26 p.m.)
                                                                                              9   sworn.
                            9
                                                                                             10
                           10                                                                11          WITNESS my hand and official seal this date:
                           11                                                                12   04/22/2019.
                           12                                                                13
                           13                                                                14   Identification:
                           14                                                                15      CRAIG CUNNINGHAM produced Tennessee Driver License.
                           15                                                                16
                           16                                                                17                 ______________________________
                           17                                                                18                 NIKI MAURINE NOOJIN
                           18                                                                                   Notary Public
                           19                                                                19                 State of Florida

                           20                                                                                   My Commission Expires 3/20/20
                                                                                             20                 Commission No. FF 972564
                           21
                                                                                             21
                           22
                                                                                             22
                           23
                                                                                             23
                           24
                                                                                             24
                           25
                                                                                             25


                                                                                  Page 170                                                                  Page 172
                            1                CERTIFICATE OF REPORTER                          1                   ERRATA SHEET
                                                                                              2   IN RE: CRAIG CUNNINGHAM vs HEALTH PLAN INTERMEDIARIES
                            2                                                                     HOLDINGS, LLC d/b/a HEALTH INSURANCE INNOVATIONS; and
                                                                                              3   DOES 1-100
                            3     STATE OF FLORIDA                                            4   DEPOSITION OF: CRAIG CUNNINGHAM TAKEN: 04/11/2019
                            4     COUNTY OF HILLSBOROUGH                                      5   DO NOT WRITE ON TRANSCRIPT -- ENTER CHANGES HERE
                                                                                              6   Please sign, date and return this sheet to our office if
                            5                                                                     additional lines are required for corrections, attach
                                                                                              7   additional sheets.
                            6           I, NIKI MAURINE NOOJIN, certify that I was            8   At the time of the reading and signing of the
                            7     authorized to and did stenographically report the               deposition, the following changes were noted.
                                                                                              9
                            8     deposition of CRAIG CUNNINGHAM; that a review of the            PAGE LINE CHANGE                    REASON
                                                                                             10
                            9     transcript was requested, and that the foregoing                ________________________________________________________
                          10      transcript, Pages 1 through 173 is a true record of the    11
                                                                                                  ________________________________________________________
                          11      testimony given by the witness.                            12
                                                                                                  ________________________________________________________
                          12                                                                 13
                          13            I further certify that I am not a relative,               ________________________________________________________
                                                                                             14
                          14      employee, attorney, or counsel of any of the parties,           ________________________________________________________
                                                                                             15
                          15      nor am I a relative or employee of any of the parties'          ________________________________________________________
                          16      attorney or counsel connected with the action, nor am I    16
                                                                                                  ________________________________________________________
                          17      financially interested in the action.                      17
                                                                                                  ________________________________________________________
                          18                                                                 18
                          19            Dated: 04/22/2019.                                        ________________________________________________________
                                                                                             19
                          20                                                                      ________________________________________________________
                                                                                             20
                          21                   _______________________                            ________________________________________________________
                          22                   NIKI MAURINE NOOJIN                           21
                                                                                                  Under penalty of perjury, I declare that I have read my
                          23                                                                 22   deposition and that it is true and correct, subject to
                                                                                                  any changes in form or substance entered here.
                          24                                                                 23
                          25                                                                 24   SIGNATURE OF DEPONENT: ________________________________
                                                                                             25   DATE: _____________________




                                                                                                                43 (Pages 169 to 172)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                                                                      6bc4a1e8-ceaf-4c3b-9d30-766227abed87
               Case 8:18-cv-00919-SCB-TGW Document 33-1 Filed 05/10/19 Page 44 of 44 PageID 212

                                                                                        Page 173
                           1     04/22/2019
                           2
                                 KELSEY L. KUBERKA, ESQUIRE
                           3     Law Offices of Todd M. Friedman, P.C.
                                 21550 Oxnard Street
                           4     Suite 780
                                 Woodland Hills, California 91367-7104
                           5
                                 Re: CRAIG CUNNINGHAM vs HEALTH PLAN INTERMEDIARIES
                           6     HOLDINGS, LLC d/b/a HEALTH INSURANCE INNOVATIONS; and
                                 DOES 1-100
                           7
                                 Dear Ms. Kuberka:
                           8
                                 Please find the original errata sheet with your copy of
                           9     the transcript so CRAIG CUNNINGHAM may read and sign the
                                 transcript. Please have him make whatever changes are
                          10     necessary on the errata sheet and sign it. Please make
                                 a copy of the errata sheet and place it in your
                          11     transcript. Please then forward the original errata
                                 sheet back to our office at 101 South Franklin Street,
                          12     Suite 101, Tampa, Florida 33602.
                          13     If the errata sheet is not signed by the witness within
                                 30 days after this letter has been furnished, we will
                          14     then process the transcript without a signed errata
                                 sheet. If your client wishes to waive his signature,
                          15     please have him sign his name at the bottom of this
                                 letter and send it back to our office.
                          16
                                 Your prompt attention to this matter is appreciated.
                          17
                          18     Sincerely,
                          19
                                 NIKI MAURINE NOOJIN, Professional Court Reporter
                          20
                          21
                          22     I do hereby waive my right to sign.
                          23
                                 CRAIG CUNNINGHAM
                          24
                          25     cc: GARRY W. O'DONNELL, ESQUIRE




                                                                                                   44 (Page 173)

Electronically signed by Niki Noojin (501-395-295-5430)
Electronically signed by Niki Noojin (501-395-295-5430)                                             6bc4a1e8-ceaf-4c3b-9d30-766227abed87
